Case 20-62473-pmb      Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33    Desc Main
                                Document      Page 1 of 67




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 In re:                                 )      Case No. 20-62473-pmb
                                        )
 Ascension Air Management, Inc.         )      Chapter 7
                                        )
                    Debtor.             )      Judge Baisier
                                        )
 Mason Holland, as Trustee for the      )
 Holland Family Trust, and MMT, LLC, )         Contested Matter
                                        )
                    Movants,            )
 v.                                     )
                                        )
 S. Gregory Hays, as Chapter 7 Trustee, )
                                        )
                    Respondent.         )


            Motion of Mason Holland, as Trustee for The Holland
                   Family Trust, and MMT, LLC for Relief
      from the Automatic Stay, or Alternatively for Adequate Protection

          Mason Holland, as Trustee for The Holland Family Trust (the “Trust”), and
 MMT, LLC (together, “Movants”) move the Court, pursuant to Fed. R. Bankr. P.
 4001, for entry of an order granting relief from the automatic stay pursuant to 11
 U.S.C. § 362(d) of the Bankruptcy Code with respect to the Debtor and with respect
 to an Eclipse Aviation EA500 aircraft with Tail Number N826ES and Serial
 Number 550-0282 (“Aircraft”) (i) to permit adjudication of a quiet title action filed
 in South Carolina, (ii) foreclosure of the Trust’s security interest in the Aircraft;
 and (iii) eliminating the 14-day stay of such order pursuant to Federal Rules of
 Bankruptcy Procedure 4001(a)(3). A proposed order is attached hereto as Exhibit
 F.




                                           1
Case 20-62473-pmb        Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33         Desc Main
                                  Document      Page 2 of 67




                               Parties, Jurisdiction and Venue
          1.      The Debtor filed this Chapter 7 on February 10, 2020 (“Petition
 Date”).
          2.      The Court has jurisdiction over this matter and over the Debtor
 pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. § 362.
          3.      Venue over this matter is proper in this Court pursuant to 28 U.S.C.
 § 1409.
          4.      This matter is a core proceeding which may be heard and
 determined by the Court pursuant to 28 U.S.C. §§ 157(b)(1) and 157(b)(2)(A)&(G).
 Moreover, Movants expressly consent to this Court’s hearing and determining
 this motion.
          5.      S. Gregory Hays is the Chapter 7 Trustee (“Trustee”). (Doc. 3.)
          6.      No committee of unsecured creditors has been appointed.
          7.      The 341 Meeting of Creditors was scheduled for March 17, 2020. It
 was reset to April 21, 2020, pursuant to General Order 31-2020, dated March 15,
 2020. (Doc. 16.)


                                       Background
          8.      The Trust was created in 2004 and Mason Holland is its Trustee.
 Declaration Under 28 U.S.C. §17461 of Mason Holland in Support of Motion for


 1   28 U.S.C. states:

        Wherever, under any law of the United States or under any rule, regulation, order,
 or requirement made pursuant to law, any matter is required or permitted to be supported,
 evidenced, established, or proved by the sworn declaration, verification, certificate,
 statement, oath, or affidavit, in writing of the person making the same (other than a
 deposition, or an oath of office, or an oath required to be taken before a specified official
 other than a notary public), such matter may, with like force and effect, be supported,
 evidenced, established, or proved by the unsworn declaration, certificate, verification, or
 statement, in writing of such person which is subscribed by him, as true under penalty of
 perjury, and dated, in substantially the following form:



                                              2
Case 20-62473-pmb           Doc 27       Filed 06/08/20 Entered 06/08/20 14:12:33                     Desc Main
                                        Document      Page 3 of 67




 Relief from the Automatic Stay, or Alternatively Adequate Protection, attached
 hereto as Exhibit A and incorporated herein by this reference, at ¶ 3.
         9.       The Trust asserts a perfected and senior security interest in the
 Aircraft (i.e., Eclipse Aviation EA500 aircraft with Tail Number N826ES and
 Serial Number 550-0282) pursuant to that certain Aircraft Loan and Security
 Agreement dated May 16, 2016, filed with the Federal Aviation Administration
 (“FAA”) on July 7, 2016 (“Aircraft Loan and Security Agreement”).2 A copy of the
 Aircraft Loan and Security Agreement signed by the Debtor is attached as
 Exhibit B, and incorporated herein by this reference.
         10.      As of March 1, 2020, the Debtor owed the Trust $2,117,436 in
 principal, plus $651,068.06 of accrued interest (which continues to accrue), for a
 total of $2,768,504.06. In fact, the Debtor made only one payment on September
 30, 2016, which reduced principal by $100,000 and paid $73,813.28 of interest.
 Holland Dec.at ¶ 12.
         11.      MMT, LLC is a limited liability company organized and existing
 under the laws of the State of Delaware that has its principal place of business in
 Charleston County, South Carolina. MMT holds a 5.667% percent ownership
 interest in the Aircraft. (Holland Dec.at ¶ 10.)
                            Facts in Support of Requested Relief
         12.      In preparing to enforce its security interest in the Aircraft, in
 December 2019, the Trust ordered a title search on the Aircraft. The resulting


         (1) If executed without the United States: “I declare (or certify, verify, or state)
             under penalty of perjury under the laws of the United States of America that
             the foregoing is true and correct. Executed on (date).
                        (Signature)”.

         (2) If executed within the United States, its territories, possessions, or
             commonwealths: “I declare (or certify, verify, or state) under penalty of perjury
             that the foregoing is true and correct. Executed on (date).
                        (Signature)”.
 2

 https://www.faa.gov/licenses_certificates/aircraft_certification/aircraft_registry/record_security_agreement/ ).


                                                        3
Case 20-62473-pmb     Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33       Desc Main
                                Document      Page 4 of 67




 report, dated December 5, 2019, showed that the Debtor still owned a 17.263 %
 ownership interest in the Aircraft. A copy of that December 5, 2019, title report
 is attached as Exhibit C.
       13.    Unaware the Debtor had filed this bankruptcy case, the Trust and
 MMT filed suit on February 14, 2020, in the Court of Common Pleas for the
 Ninth Judicial Circuit of South Carolina against the Debtor, the Debtor’s
 principal S. Jamail Larkins, and others to quiet title to the Aircraft and to
 foreclose the Trust’s security interest in the Aircraft (the “South Carolina
 Action”). Holland Dec., ¶ 13. Neither the Debtor nor Larkins has been served
 with a summons and complaint in the South Carolina Action. A copy of the
 complaint is attached as Exhibit D.
       14.    The Debtor has not listed the Aircraft in its Schedules and did not
 list either the Trust or MMT as creditors. As of the date of this Motion, the
 Debtor had not amended its Schedules or Statement of Financial Affairs to reflect
 an interest in the Aircraft.
       15.    The Aircraft is in Charleston, South Carolina, currently outside, not
 in a hangar. Holland Dec., ¶ 14. Considerable repairs are needed (about $50,000-
 $100,000) to get it airworthy. Holland Dec., ¶ 14. Insurance coverage, if it is even
 available for an aircraft that is not airworthy, would run $15,000-$20,000
 (although normally it would be $12k-$14K). Holland Dec., ¶ 15.
       16.    In addition to the $2,768,504.06 lien claimed by the Trust, CLBD
 Real Estate Holding, LLC, also asserts a security interest in the Aircraft for
 approximately $1,000,000, pursuant to an Aircraft Security Agreement dated
 December 3, 2015, attached as an exhibit to the Complaint in the South Carolina
 Action.
       17.    Thus, at a minimum the secured debt encumbering the estate’s
 theoretical 17.263 % interest in the Aircraft is asserted to be to be not less than




                                           4
Case 20-62473-pmb       Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33    Desc Main
                                 Document      Page 5 of 67




 approximately $3.768 million. Other lienholders and interest holders also appear
 on the title report.
        18.    As shown on the VREF report (aviation “Blue Book”), attached as
 Exhibit E, the price of the Aircraft if new would be approximately $2,995,000.
 This Aircraft was manufactured in 2014. Holland Dec.¶ 14.
        19.      The estimated value of the Aircraft as of the date of this Motion is
 between $400,000 and $1,000,000. Holland Dec. at ¶ 18; VREF report attached
 as Exhibit E.
        20.    This is a Chapter 7 liquidation case. The Debtor has no intention of
 and no possibility of a reorganization.


                                   Relief Requested
        21.    Movants seek relief from the automatic stay to proceed with the
 South Carolina Action, to adjudicate all relative rights and interests in the
 Aircraft and against the Debtor, and to exercise any and all rights and remedies
 against the Debtor and the Aircraft that are indicated or authorized by any
 judgment in the South Carolina Action. In short, Movants seek a complete
 termination of the automatic stay as to the Estate, the Debtor, and the Aircraft
 and an annulment of the stay.
        22.    Alternatively, Movants request that the Trustee provide Movants
 with adequate protection of their interests in the Aircraft.


                                    Basis for Relief
        23.    The relief sought is warranted under § 362(d)(1) and (2) of the
 Bankruptcy Code, which provides in pertinent part as follows:
          (d) On request of a party in interest and after notice and a
          hearing, the court shall grant relief from the stay provided
          under subsection (a) of this section, such as by terminating,
          annulling, modifying, or conditioning such stay:



                                            5
Case 20-62473-pmb     Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33       Desc Main
                               Document      Page 6 of 67




               (1) for cause, including the lack of adequate protection of
               an interest in property of such party in interest; or
               (2) with respect to a stay of an act against property under
               subsection (a) of this section, if:
                    (A) the debtor does not have an equity in such property;
                    and
                    (B) such property is not necessary to an effective
                    reorganization. . .

       24.     Under section 362(d)(2) the court is required to lift the stay affecting
 a debtor’s property if “the debtor does not have an equity” in the property and the
 property “is not necessary to an effective reorganization.” Once a creditor
 demonstrates those two things, it is entitled to relief. In re Bagwell, 741 Fed.
 Appx. 755, 759 (11th Cir. 2018), citing, In re Albany Partners, Ltd., 749 F.2d 670,
 673 (11th Cir. 1984).


             The Estate Has No Equity In its Interest in the Aircraft
       25.     Simple math demonstrates that the estate has no equity in the
 Aircraft. As of December 5, 2019, the Debtor and thus the estate appears to have
 had at most, a 17.263% interest in an uninsured, uninsurable, non-airworthy
 Aircraft.
       26.     The estimated value of the entire Aircraft as of the Petition Date is
 between $400,000 and $1,000,000, not considering any claims or liens. The value
 of the Debtor’s (i.e., the estate’s) interest in 17.263% of the Aircraft would be
 between $68,000 and approximately $170,000. Movants are unaware of any facts
 to suggest that the value of the Debtor’s interest in the Aircraft has increased.
       27.     The total amount of liens asserted by the Trust is $2.7 million.
 Other creditors have asserted secured claims in excess of $1,000,000. The
 Debtor’s/estate’s purported 17.263% ownership interest is hopelessly under-
 secured and provides no equity to the estate.




                                           6
Case 20-62473-pmb     Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33       Desc Main
                               Document      Page 7 of 67




        The Aircraft is Not Necessary to an Effective Reorganization
        28.    To keep the stay in place when there is no equity in the subject
 property, the Trustee must show that the property is “necessary to an effective
 reorganization.” 11 U.S.C. § 362(d)(2)(B). The Chapter 7 Trustee must
 “demonstrate[s] that an effective reorganization is realistically possible; the mere
 fact that the property is indispensable to the debtor’s survival is insufficient.” In
 re Bagwell, 741 Fed. Appx. 755, 759 (11th Cir. 2018).
        29.    The Aircraft is not necessary for an effective reorganization. This is
 a Chapter 7 liquidation case. The Debtor has no intention of and no possibility of
 a reorganization.


     Relief is Proper for Cause, Including Lack of Adequate Protection
        30.    Relief from the automatic stay is also proper under 11 U.S.C. §
 362(d)(1) for “cause.” What constitutes cause is based on the facts of each case,
 but includes the failure of the estate to provide a secured creditor with “adequate
 protection” of the creditor’s interest in the subject collateral.
        31.    Current conditions indicate that the value of the Aircraft is
 declining. It is exposed to the elements, in need of repairs, and currently
 uninsured if not uninsurable. Holland Dec.at ¶¶ 14-15. "Adequate protection is
 necessary when the value of the collateral at the time of the petition is
 depreciating or declining. However, where instances arise with a potential for
 damage to the property, resulting in a decline in value, the Court may require
 protection against such loss. " See In re Beegle, 11-13716-WHD, 2012 WL
 4894583, at *2 (Bankr. N.D. Ga. Sept. 28, 2012).
        32.    The Debtor has stated that it has no cash on hand. It is not
 operating. As of the date of the meeting of creditors, the Debtor was unable to
 find enough cash to pay its cloud-storage vendor to release the Debtor’s books and




                                            7
Case 20-62473-pmb      Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33       Desc Main
                                Document      Page 8 of 67




 records. It appears that the Debtor’s the estate has no assets with which to
 purchase insurance for the Aircraft, if indeed insurance could be obtained.
       33.      The Trustee has not offered or provided the Trust or MMT with
 adequate protection of their interests in the Aircraft. At a minimum, the Trustee
 would need to insure the Aircraft and pay to have it stored inside a hangar. The
 Trustee has not done so and does not appear to have sufficient assets with which
 to proceed.
       34.      Although this is not a Chapter 11 case, the policies behind 11 U.S.C.
 § 1110 that condition the continued possession and use by a debtor in possession
 of aircraft and certain aircraft parts on the debtor’s or the trustee’s agreement to
 pay for and keep current lease and financial obligations related to the aircraft
 reflect the special nature of aircraft. Keeping aircraft maintenance current is
 essential for airworthiness, and where the debtor is unable to keep the aircraft
 airworthy, the aircraft should be released to creditors.


       In light of the foregoing, the Trust and MMT request that the Court
       a. Grant this Motion;
       b. Annul the Automatic Stay imposed by Section 362 of the Bankruptcy
             Code with respect to the Trust’s and MMT’s filing of the South Carolina
             Action and service of the parties;
       c. Terminate the automatic stay imposed by Section 362 of the
             Bankruptcy Code with respect to the Aircraft and with respect to the
             Debtor in the South Carolina Action;
       d. Alternatively, modify the automatic stay imposed by Section 362 of the
             Bankruptcy Code to authorize the Trust, MMT, and all other parties to
             fully participate in, resolve, bring to final judgment, and if necessary,
             appeal any judgment or order in the South Carolina Action, and to
             exercise any and all rights and remedies against the Debtor or the



                                             8
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33    Desc Main
                             Document      Page 9 of 67




          Aircraft permitted or authorized by any judgment in the South
          Carolina Action;
       e. Order that the 14-day stay of such order provided by Rule 4001(a)(3) of
          the Federal Rules of Bankruptcy Procedure shall not apply; and
       f. Grant all other and further relief as the Court deems just and proper.


       This 8th day of June 2020.
                                                 /s/ Lydia M. Hilton
                                              Lydia M. Hilton
                                              Georgia Bar No. 001810
                                              lhilton@bfvlaw.com

                                              Berman Fink Van Horn, P.C.
                                              3475 Piedmont Road, Suite 1100
                                              Atlanta, Georgia 30305
                                              Ph: 404.261.7711
                                              Fax: 404.233.1943
                                              Counsel for The Holland Family
                                              Trust and MMT, LLC




                                        9
Case 20-62473-pmb    Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33     Desc Main
                              Document     Page 10 of 67




                               Certificate of Service
       I certify that I filed the foregoing Motion of Mason Holland, as Trustee
 for The Holland Family Trust, and MMT, LLC for Relief from the
 Automatic Stay, or Alternatively for Adequate Protection using this
 Court’s electronic filing system, which will automatically serve registered users
 at the email addresses below, OR where no email address is indicated (bold), by
 US Mail, First Class postage prepaid.


Ascension Air Management, Inc.                Darrell Mays
Attn: Jamail Larkins                          c/o John Monahon Esq.
2447 Field Way NE                             Ste 500, 400 Colony Sq.
Atlanta, GA 30319-4094                        1202 Peachtree
                                              Atlanta, GA 30361
Counsel for Debtor                            jmonahon@trusted-counsel.com
Mike Robl, Esq.
3754 LaVista Road                             IRS
Suite 250                                     Cincinnati, OH 45999-0038
Tucker, GA 30084
michael@roblgroup.com                         United States Attorney
                                              Northern District of Georgia
S. Gregory Hays                               75 Ted Turner Drive SW, Suite 600
Chapter 7 Trustee:                            Atlanta GA 30303-3309
Suite 555
2964 Peachtree Road, NW                       Jamail Larkins
Atlanta, GA 30326-1085                        2447 Field Way NE
ghays@haysconsulting.net                      Atlanta, GA 30319

Counsel for Trustee                           John Probst
Michael J. Bargar                             371 Clear Spring Ct
Arnall Golden Gregory, LLP                    Marietta, GA 30068
Suite 2100
171 17th Street, N.W.                         Multi Service
Atlanta, GA 30363                             8600 West 100th St
michael.bargar@agg.com                        Overland Park, KS 66210

Aero Specialty
18216 Edison Avenue
Chesterfield, MO 63005


                                         10
Case 20-62473-pmb    Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33    Desc Main
                              Document     Page 11 of 67




Region Capital                                Duluth, GA 30097
323 Sunny Isles Blvd Suite 501                gbrantley@atclawfirm.com
North Miami Beach, FL 33160                   jjoedecke@atclawfirm.com

Air Columbia, LLC                             Executive Visions
Air J.P., LLC                                 John M. McGovern
Jonathan A. Akins                             McGovern Law Firm
Schreeder, Wheeler & Flint, LLP               7000 Miller Court East
Suite 800                                     Norcross, GA 30071
1100 Peachtree Street NE                      jmcgovern@mcgovernfirm.com
Atlanta, GA 30309
jakins@swfllp.com                             Sutlive Aviation, LLC
                                              TURNER PADGET GRAHAM               &
Triple T Holdings, Inc.                       LANEY, P.A.
Alan Armstrong                                Robert P. Mangum
2900 Chamblee Tucker Road                     PO Box 1495
Building 5, Ste. 350                          209 Seventh Street, Third Floor
Atlanta, GA 30341-4100                        Augusta, GA 30903
                                              rmangum@turnerpadget.com
BPAJRNEA Aviation, LLC
Graham Keith Brantley                         CLBD Real Estate Holdings, LLC
James C. Joedecke, Jr.                        Louis G. McBryan
Anderson Tate & Carr, P.C.                    McBryan, LLC
Suite 4000                                    Building B-3, Suite 100
1960 Satellite Blvd.                          6849 Peachtree Dunwoody Road
                                              Atlanta, GA 30328
                                              lmcbryan@mcbryanlaw.com

      This 8th day of June 2020.
                                                  /s/ Lydia M. Hilton
                                               Lydia M. Hilton
                                               Georgia Bar No. 001810
                                               lhilton@bfvlaw.com

                                               Berman Fink Van Horn, P.C.
                                               3475 Piedmont Road, Suite 1100
                                               Atlanta, Georgia 30305
                                               Ph: 404.261.7711
                                               Fax: 404.233.1943




                                         11
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main
                             Document     Page 12 of 67




                                                             Exhibit A, Page 1 of 4
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main
                             Document     Page 13 of 67




                                                             Exhibit A, Page 2 of 4
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main
                             Document     Page 14 of 67




                                                             Exhibit A, Page 3 of 4
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main
                             Document     Page 15 of 67




                                                             Exhibit A, Page 4 of 4
Case 20-62473-pmb          Doc 27       Filed 06/08/20 Entered 06/08/20 14:12:33               Desc Main
                                       Document     Page 16 of 67


             tr            lnsured Aircraft Title Seruice, Inc.



          N Number:                                  N826ES
          Make/Model:                     ECLIPSE AEROSPACE INC EAsOO
          Serial Number:                            550-0282
          Engines:
          Propellers:
          Fees attached:                                   $5.00


Date:               July   7   ,2016

FAA Aircraft Registry                                    FILING TIME
Oklahoma City, OK



Dear Gentleman or Madam,

            lf there are any problems with the attached filed documents, please advise the undersigned
or return to:

                                   lnsured Aircraft Title Service, lnc.
                                   Public Documents Room
                                   Attention: Bill Morgan


Do not return the documents to the lending institution, or to the customer indicated, as we are
filing the documents at their request.




                                                         Sincerely,                             zp
                                                                                      (-)
                                                                                  o a a
                                                                                      >'-r
                                                                                 or   'nr
                                                                                        r=_ ac)
                                                                                      -{m
                                                          BillMorsan fe                   !
                                                                                         ) ts=
                                                          Documents Specialist   3$
                                                                                 ;c-t   T  --@
                                                                                           =B
                                                                                           6
                                                                                        LrJl

                                                                                        o
                                                                                        t,
                                                                                           -tE
                                                                                                 2


                                                                          Exhibit B, Page 1 of 10
Case 20-62473-pmb              Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                   Desc Main


GGPY
                                         Document     Page 17 of 67




                            AIRCRAFT LOAN AIID SECT]RITY AGREEMENT

         This AIRCRAFT LOAII AllD SECIIRITY AGREEMENT ("Agreement") is made as of the l6'r'
day May, 20l6,by and between ASCENSION AIR MANAGEMENT, tr'{C.,% Georgia Corporation with
its principal place of business is located at 2007 Flightway Drive, Atlant4 Georgia 30341 (the "Bonower")
and HOLLAITID FAMILY TRUST, with its principal place                of business located at 125 Fairchild    Street,
Suite 100, Charleston, South Carolina 29492 (the"I*ndef').
r rr^o r+S.Si n5 i+s 9.t.333./o           only
                                                      Recitals

   A. Eclipse Aerospacg Inc. ("EAI") Ioaned funds in the amount of Two Million Two Hundred
Thousand Four Hundred Thirty-Six and 00/100 Dollars ($2,217,436.ffi) to Ascension Air
Management, Inc. for the purpose ofpurchasing an EA500 aircraft (N826ES/Serial No. 550-0282).

    B. EAI filed a lien (Conveyance No. JP015852) with the Federal Aviation Authority on December               ll,
2015 and re-filed a lien on January 6, 2016 that was then released on May 17, 2016 (the'FAA Lien').




     Now, therefore, Borrower and trnder hereby agee to these Recitals and the following:

                                                    Aereement

l.       Loan Terms. In consideration of Lender satisfying the obligation of $2,217,436.00 with
EAI at execution hereof, the Borrower promises to pay the Lender the sum of Two Million Two
Hundred Thousand Four Hundred Thirty-Six and 00/100 Dollars ($2,217,436.fi)) under the
following terms (the "[oan"):

         (a)   Sinefe Payment Full amount due in one payment on or before December 31,2016, plus interest
               payable as set forth;

         (b)   Interest Calculation. lnterest shall be set at the annual fixed rate of 9.0% (the "lnterest Rate");
               provided, however, if:

                  i.   Borrower repays $1,650,000.00 on or before July 31, 2016, then the interest rate
                       applied to the origination date of this Agreement shall be only the minimum
                       Applicable Federal Rate of 0.67% and Lender shall extend the balance ofthe Note at
                       the Interest Rate to a maturity date that is equal to the remaining warranty on the
                       EA500 N826Es/Serial No. 550-0282; or

                 ii.   Borrower repays after July 31, 2016, but before September 30, 2016, then the
                       interest rate applied shall be six percent (6.0%) calculated from the Effective Date of
                       this Agreement to the date of payment and Lender shall extend the balance of the
                       Note at the Interest Rate to a maturity date that is equal to the remaining warranty on
                       the EA500 N826ES/Serial No. 550-0282.

                iii.   Borrower repays after September 30,2016, but before December 31, 2016, then the
                       interest rate applied shall be nine percent (9.0%) calculated from the Effective Date


                                                                  ORIGINAL DOCUMENT
                                                                  FILED AT THE F.A.A. BY
                                                                         t.A.T.S.
                                                                     DN|E:'?.7-t     6 TIME;3:o3 P,^\ c DT
                                                                                     Exhibit B, Page 2 of 10
     Case 20-62473-pmb             Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                   Desc Main
                                             Document     Page 18 of 67




                           of this Agreement to the date of payment and Lender shall extend the balance of the
                           Note at the lnterest Rate to a maturity date that is equal to the remaining warranty on
                           the EA500 N826ES/Serial No. 550-0282.

             (c)   Prepayment. Prepayment shall be permitted any time.

             (d) Note Due On Sale of Aircraft. If the Aircraft is sold at any time prior to repayment of
                   Principal, then Maturity Date shall be accelerated to the date ofsuch sale and this Note shall
                   be immediately due and payable.

             (e) The Note is due and payable in full immediately and without notice at anytime after the aircraft
                   (EA500 N826Es/Serial No. 550-0282) reaching 300 hours ofservice.

    2.         Grant of Securitv Interest. The Borrower hereby grants Lender a security interest in all of its
    right, title and interest in and to the following personal property whether now owned or hereafter acquired
    by Borrower and wherever located (collectively, the "Collateral"):

             (a) Airframe Description:
                              Manuhctrcr Model         FAA Reqistration   No.   Serial No.
                              Eclipse €4500            N826ES                   550-0282
                              Aars6?.c.. IlNq
    Unless specifically described below, the foregoing airframe includes any aircraft engines and avionics that are
    installed thereon either now or hereafter acquired in the future.

            (b) Related EquiomenL All avionics, parts, spare parts, equipment, appliances,
    accessories, and accessories relating to, affixed to or used in conjunction with the above described
    airframe including, but not limited to, the radio, radar, navigation systems and other electronic equipment
    attached thereto and made a part thereof

              (c) Loe Books. All engine and airlrame log books, maintenance records and all airworthiness
    certificates relating to the airframe and engine(s) described above (all of which property described in
    Paragraph l.A. through D. is hereinafter collectively called the .,Aircraft',).

             (f)       Proceeds. All proceeds of every kind and nature of any of the foregoing Collateral
    ("Proceeds") including, but not limited to, all replacements thereofand substitutions therefor, all payments
    under insurance (whether or not Lender is loss payee under the policy), any indemnity, waranty or guaranty
'   payable by reason of loss or damage to the Aircraft and any payments under a leasg or rental agreement with
    respect to the Aircraft (whether contrary lo the terms oflhis Agreement or with the consent ofLender).


    3.       Indebtedness Secured. Bonower hereby grants Lender the foregoing continuing security interest
                                                                                                             in the
    Collateral to secure the repayment ofthe Loan (including all renewals, re-financings, and ext;nsions thereoq
    and any and all other obligations of any and every kind and nature heretofore, now, or hereafter owing from
    Borrower to Lender and however incurred or evidenced, whether primary, secondary, contingent or otherwise,
    whether arising under this Agreement or under any other security agreements, promissory notes, guaranties,
    mortgages, leases, instruments, documents, contracts or agreements heretofore, now, or hereaftei executed
    by Borrower (hereinafter collectively called the "Liabilities") together with all interest, costs and expenses
    and reasonable attomeys' fees made or incurred by Lender in the disbuBement, administration,
                                                                                                    and collection
    of the Liabilities, and in the protection, maintenance, and liquidation of the Aircraft, including without




                                                           2
                                                                                         Exhibit B, Page 3 of 10
Case 20-62473-pmb            Doc 27      Filed 06/08/20 Entered 06/08/20 14:12:33                     Desc Main
                                        Document     Page 19 of 67




limitation all ofLender's costs and expenses incurred in locating or repossession ofthe Aircraft, returning
the Aircraft to the location designated by the Lender, and all costs of repairing, rehabilitating, insuring and
storing the Aircraft.

4.      ReDresentations and Covenants. Borrower represents and,          until the Liabilities are paid in full,
covenants as follows:

        (a)     Recitals. The statements made in the recitals to this agreement are true and correct and      will
        continue to remain true and correct until the Borower notifies Lender in writing to tlte contrary.

        (b)      Citizenship. Bonower qualifies in all respects as a citizen ofthe United States as defined in the
        Federal Aviation Act of 1958, as amended (the "Act") and the Aircraft is not currently registered and
        will not be registered in the future under the laws of any other country.

        (c)     Borrower's Existence and AuthoriW. To the extent Borrower is a legal entity, it is in good
        standing or otherwise registered and validly existing under the laws of the state referenced after its
        name on the first page of this Agreement and the person(s) executing this Agreement on behalf of
        Bonower has full power and complete authority to execute this Agreement, the Loan, and all other
        related documents.

        (d) Financial Information. All financial information provided by Borrower to Lender fully and
        fairly presents the financial condition of the Borrower, and since the date of the Borrower's latest
        financial statements provided to Lender, there has been no material adverse change in Borrower's
        business, property, or condition (financial or otherwise). Borrower will provide, upon the request of
        Lendel such financial statements and information as reasonably requested by Lender.

        (e)      Title and Encumbrances. Borrower is (or, after disbursement of the Loan proceeds in
        accordance with Borrower's directions, will be) the beneficial owner of the Aircraft holding title to
        the Aircraft, free and clear ofany liens or encumbrances other than the security interest granted to the
        Lender under this Agreement. Borrower will keep the Aircraft free and clear of any and all non-
        Lender security interests, liens, and claims of any and every kind and immediately advise Lender in
        writing of the commencement of any proceeding, action, suit, claim or occurrence conceming the
        Collateral or which affects or may affect Borrower's continued possession ofthe Aircraft.

        (0     No Litieation. There are no suits or proceedings pending before any court, govemment
        agency, arbitration panel, or administrative tribunal (or, to Borrower's knowledgg threatened
        against Borrower) which may result in any material adverse change in the business, property or condition
        of Borrower (financial or otherwise).

        (g)     Taxes. Borrower has filed all federal, state and local tax retums which Borrower is required
        by law to file, and all such taxes are current and have been paid in full.

        (h)    No Violations. Borrower's execution of this Agreement, and all related documents and
        agreements pertaining to the Loan or the Liabilities does not violate nor constitute a breach of
        Borrower's articles  of incorporation or bylaws (if Borrower is a corporation), operating
        agreement (if Borrower is a limited liability company) or partnership agreement (if Borrower is a
        partnership) nor does Borrower's execution of the Loan, this Agreement and such related




                                                                                      Exhibit B, Page 4 of 10
Case 20-62473-pmb           Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33                      Desc Main
                                     Document     Page 20 of 67




     documents and agreements constitute a breach          of any other agreement to which Bonower is         a
     party or to which it is subject.

     (i)        Business Pumose. Borrower represents that the Loan proceeds and the Collateral have not and
     will not be used for primarily personal, family or household purposes. If Borrower is a natural person, the
     Borrower does not consider and will not mnsider the Aircraft a dwelling, as such term is defined under
     Regulation Z issued by the Board of Govemors of the Federal Reserve System to implement the
     Federal Truth in Lending Act (15 U.S.C. l60l er seq.).

     (i)     No Sale or lrase. Notwithstanding Borrower's grant of a security interest in the proceeds,
     Borrower will not sell or lease or otherwise transfer the Aircraft or any parts thereof to any other
     person, party or entity, for any purpose without the prior written consent of Lender. Lender is
     aware that Borrower shall sell fractional lease or use interest, but title io the Aircraft shall remain in
     Borrower's name. Bonower shall be permitted to establish an escrow to hold the related bill ofsale
     applicable to each purchaser to be released upon payment in full ofthe Loan.

5.   Additional Covenants. Until the Liabilities are paid in full, Borrower shall:

     (a)      Aircraft and Logbook Maintenance. Maintain, service, repair, overhaul, and test the
     Aircraft so as to keep the Aircraft in good operating condition and at all times in such operating
     condition as is necessary to enable the airworthiness certification of the Aircraft to be
     maintained in good standing under the Act and maintain or cause to be maintained all records,
     logs, and other materials required to be maintained on the Aircraft by the Federal Aviation
     Administration (the "FAA").

     (b)       Aircraft Damaqe. Immediately inform the Lender, in writing, of any damage to,
     destruction  ofor confiscation ofthe Aircraft or any part thereof.

     (c) Inspection of Aircraft. Permit or authorize the Lender or ils agents to inspect the Aircraft
     and copy Borrower's records pertaining thereto including, but not limited to, the Aircraft,s log
     books and maintenance records.

     (d)       Compliance With Law. At all times to strictly observe, obey, and comply with all
     applicable federal, state, and Iocal statutes, ordinances and regulations, including by illustration, but
     not limitation, the Act and the FAA regulations, rules and orders promulgated thereunder.

     (g)       Insgrance.

                (i)     Borrower shall at all times, at its own expense, maintain in effect the following
           casualty insurance for an amount not less than the amount financed by the Lender with
           insurers satisfactory to Lender and rated B+ or better by Best's Rating service: (A) Aircraft
           Hull All Risks Insurance covering both ground and flight exposure (including any engine
           and propeller when not installed) in all geographical areas in which the Aircraft will be
           operated; and (B) if the Borrower may, in the judgment of Lender, operate the Aircraft
           outside the continental United States, appropriate Hull War Risks and Allied Perils Insurance
           (including, without limitation, hijacking, air piracy, confiscation, and expropriation by
           governments). All such casualty policies shall (l) name the Lender as loss payee under a
           standard loss payable clause; (2) provide that if the insurer(s) cancel such insurance for any




                                                    4
                                                                                     Exhibit B, Page 5 of 10
Case 20-62473-pmb                  Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33                    Desc Main
                                            Document     Page 21 of 67




                reason whatsoever, or if the same is allowed to lapse for nonpayment of premium, the
                insurer(s) shall give Lender not less than thirty (30) days [ten ( l0) days with respect to War
                Risk coverage] advance written notice of such cancellation or lapse; and (3) provide that
                with respect to the interest of Lender, the insurance afforded shall not be invalidated by any
                action or neglect ofthe Borrower whether or not such act or neglect is a breach or violation of
                any warranties, declarations or conditions contained in such policies.

                    (ii) Borrower shall further maintain, at its own expense, Aircraft Liability
                and Comprehensive General Liability insurance naming both Borrower and Lender as
                insured parties. The provisions of such liability insurance policies shall apply separately to
                each insured against whom claim is made or suit is brought except with respect to limits of
                Iiability. Borrower shall not use or permit the Aircraft to be used for any illegal purpose or in
                a manner for which the Aircraft becomes uninsured.

                    (iii) Borrower shall either deliver to the Lender the policies       required herein or shall
                arrange for delivery to Lender      of appropriate certifications from insurance underwriters of
                recognized standing certiling       to Lender that the insurance coverage required under this
                Agreement are in effect.

                     (iv) The Lender is hereby appointed attomey-in-fact for the Borrower with respect to any
                and all insurance policies covering the Aircraft whether or not Lender is named as loss payee in such
                policies, to make proof of loss, settle or compromise claims, and to receipt for any sums
                collected under such policies. Borrower shall not adjust, settle, or compromise any loss or claim
                with Borrower's insurance carrier without the prior written consent ofthe Lender. Any injury to
                or loss of the Aircraft from whatever cause shall not release Borrower from the payment of
                any Liabilities.If Borrower at any time fails to obtain or maintain the insurance coverage
                required above or pay any insurance premium due, the Lender, without waiving or releasing the
                default of Bonower hereunder, may at any time (but without obligation to do so) make such
                payment and obtain and maintain such policies      of insurance, pay such premiums, and take such
                action with respect thereto as Lender deems advisable. All sums disbursed by Lender
                pertaining to the Aircraft, including but not limited to insurance premiums, attomeys' fees, court
                costs. expenses. and all other fees. charges. costs. and expenses relating thereto, shall be part of
                the Liabilities secured hereby and shall be payable upon demand, and upon nonpayment by
                Bonower shall bear interest at the highest interest rate specified in the Loan.

6.   Default.

         (a)     Events ofDefault. Upon the occurrence ofan Event of Defairtt, as aennea in this Agreement,
Lender shall be enritled   to exercise all of its legal rights and remedies, including the right to immediate
possession ofthe Collateral. Borrower agrees. in case ofdefaul! to make the Collateral available at its expense,
at a place acceptable to the Lender. Notification of intended disposition ofthe Collateral shall be deemed
reasonably and properly given if sent at least ten (10) days before such disposition to Borrower and any
guarantor at their last known address. The Lender may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance therewith will not be
considered to adversely affect the commercial reasonabieness of any sale of the Collateral. The proceeds of
sale will be applied to the reasonable expenses of retaking, holding, preparing for disposition, processing
and disposing of the Collateral and, to the extent permitted by law, the Lender's reasonabie attomey's
fees and legal expenses. All remaining proceeds will be applied to the Liabilities. lfany money is left over




                                                                                           Exhibit B, Page 6 of 10
Case 20-62473-pmb             Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                    Desc Main
                                        Document     Page 22 of 67




 (surplus) then, subject to the rights ofthe holder ofa subordinate security interest or lien, it will be paid to
 Borrower. Borrower agrees to pay all of Lender's costs of collection of the Loan and the Liabilities and
 enforcement of the Lender's rights hereunder, including reasonable attomeys' fees. In case of any
 deficiency upon sale ofthe collateral, Borrower shall immediately pay such deficiency to the Lender.

         (b)      Default and Enforcement. Upon the occurrence of any one or more of the following
 Events ofDefault:

                  (i)     Borrower fails to pay any amount when due under the Loan or under any other
                  instrument evidencing any indebtedness of Borrower to Lender;

                  (ii)   any representation or warranty made under this Agreement or information
                  provided by Borrower to Lender in connection with this Agreement is or was false or
                  fraudulent in any material respect;

                 (iii)    a material adverse change occurs in Borrower's financial condition;

                 (iv)     Borrower fails to timely observe or perform any ofthe covenants or duties conlained
                 in this Agreement;

                 (v)       any guarantee   of   Borrower's obligations under this Agreement is revoked or
                 becomes unenforceable for any reason;

                 (vi)     Borrower, or a surety or guarantor ofthe Loan dies or ceases to exist; or

                 (vii)    Lender at any time believes in good faith that the prospect of payment or perlormance
                 under this Agreement, under any other instrument evidencing any indebtedness ofBorrower
                 to Lender or under any agreement securing this Loan is impaired, then the unpaid balance
                 shall, at the option of Lender- rvithout notice, mature and become immediately payable.

The unpaid balance shall automatically mature and become immediately payable in the event any Borrower
or any suretv, indorser or guarantor fbr any of Borrower's obligations under the Loan becomes the subject of
bankruptcy or other insolvency proceedings. Lenders receipt of any payment on the Loan after the
occurrence of an Event of Default shall not constitute a waiver of the default or the Lender's righs and
remedies upon such default.

7.       Indemnification. Borrower agrees to at all times indemnify the Lender and its directors, bfficers,
employees and agents. from and against any and all liabilities. obligations, Iosses, damages. penalties,
actions, suits. costs. legal fees, expenses, and disbursemens ofany and every kind and nature as are imposed
on, incuned by. or asserted against the Lender. its directors, officers. employees and agen6 which in an_y
way arise out ofor are related to the Aircraft and any other item ofCollateral, the transactions contemplated
hereby, or the use. possession, maintenance, operation, conditions, sale registration. ownership, lease or
other disposilion ofthe Aircraft and any other item of Collateral, including without limitation. any and all
claims or penalties arising from any violation of the larvs of any country or political subdivision thereof
and any loss ofor damage to any propefiy or the death or injury ofany person.

8. Miscellaneous.




                                                        6
                                                                                     Exhibit B, Page 7 of 10
Case 20-62473-pmb         Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                     Desc Main
                                    Document     Page 23 of 67




     (a) Governine Law. Borrorver consents and agrees that any legal proceeding brought by the Lender
         against Borrorver u'ith respecl to the Loan and this Agreement or the Liabilities, may be
         brought in any South Carolina court of competent jurisdiction, and Bon:ower hereby
         irrevocably accepts and consents with regard to any such action or proceeding, to both the
         jurisdiction of the aforesaid courts and venue therein. This Agreement has been delivered in South
         Carolina. and shall be construed in accordance rvith the laws of the State of South Carolina.
          Whenever possible each provision of this Agreement shall be interpreted in such manner as to
         be effective and valid under all applicable law, but if any provision of this Agreement shall be
         prohibited by or invalid under applicable larv, such provision shall be void or ineffective to the
         exlent ofsuch prohibition or invaliditl only, lvithout invalidating the remainder ofsuch provision or
         the remaining provisions of this Agreement. The rights and privileges of the Lender hereunder
         shall inure to the benefit of its successors and assigns and this Agreement shall be binding on
         all successors and assigns of Borrower, but this Agreement is not assignable by Borrower.

     (b) Interpretation. Except as other$,ise defined in this Agreement, all temrs in this Agreement
         shall have the meanings provided by the Act, rules, and regulations, and by the South
         carolina unitbrm Commercial Code as either is amended from time to time. Lender may file a
         photographic copy ofthis Agreement for use as a financing statement. Any delay on the part of
         the Lender in exercising any polver. privilege, or right hereunder, under the Loan, or under any
         other instrument or agreement execuled by Borrorver. shall not operate as a waiver thereof, and
         no single or partial exercise or the exercise ofany other por.ver, privilege. or right shall preclude
         other or further exercise lhereof'- or the exercise ofany other power, privilege or righ*.

     (c) Waiver. The Borrower (i) waive(s)         presentment, diligence, protest, demand, notice         of
         demand, notice of acceptance or reliance, notice of non-payment, notice of dishonor, notice
         of protest and all other notices to parties in       connection   with the delivery,    acceptance,
        performance, default or enforcement of this Note; and (ii) consent(s) to any and all delays,
        extensions, renewals or other modifications with respect to this Note, any related document or
        the deb(s) evidenced hereby or thereby or any waivers of any term hereof or thereof, any
        release, surrender, taking of additional, substitution, exchange, failure to perfect, record,
        preserve, realize upon, or lawfully dispose of, or any other impairment of, any collateral or
        other securitv. or any other failure to act by the Lender or any other forbearance or
        indulgence shown by the Lender, from time to time and in one or more instances and agrees
        that none of the foregoing shall release, discharge or otherwise impair any of their liabilities
        under or otherwise relating to this Note or any related agreement, instrument or other related
        document

     (d) Amendments to this Aereement. This Agreement may only be modified by a written
        agreement which specifically refers to this Agreement and which is signed by lhe Lendeq the
        Borrower and any other party charged with the changes expressed in such modification.

     (e) Notices. Unless otherwise provided, any notice and other communications required or
        permitted under this Agreement shall be in writing and shall be mailed by United states first-
        class mail, postage prepaid, sent by facsimile or email (in each case with electronic
        confirmation) or delivered personally by hand or by a nationally recognized courier addressed
        to the party to be notified at the address indicated for such party above, or at such other
        address as such party may designate by ten ('10) days advance written notice to the other
        parties hereto. AII such notices and other written communications shall be effective on the




                                                   7
                                                                                  Exhibit B, Page 8 of 10
Case 20-62473-pmb             Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33                 Desc Main
                                       Document     Page 24 of 67




           earlier of: (i) five (5) days from the date of mailing, (ii) confirmed facsimile transfer, or   (iii)
           actual receipt by the party to be notified.

     (f)   Attomevs' Fees. Borrower shall pay the fees of counsel for Lender in an amount not to
           exceed $7,500, and such amount may be added to the Principal of the Note at the option of
           the Lender. If any action at law or in equity is necessary to enforce or interpret the terms of
           any of the Transaction Agrcements, the prevailing party shall be entitled to reasonable
           attorneys' fees, costs and disbursements in addition to any other relief to which such party
           may be entitled.

     (g) Entire Asreement. Borrower acknowledges and agrees with Lender that this Agreement, the
         Loan, and all of the other documents and agreements referenced herein are the entire
           agreement between the parties, and that there are no other agreements, written or oral, express or
           implied, and Bonower acknowledges receipt ofa true and complete copy ofthis Agreement and
           such other documents, instruments, and agreements as Borrower shall have requested from
           Lender on or prior to the date ofthis Agreement.

     (h) Countemarts. This Agreement may be executed in two or more electronic counterparts,          each
           of which shall be deemed an original, but all ofwhich together shall constitute one and the
           same instrument.

     ()    Severabilitv. Ifone or more provisions of this Agreement are held to be unenforceable under
           applicable law, such provision shall be excluded from this Agreement and the balance of the
           Agreement shall be interpreted as if such provision were so excluded and shall be enforceable
           in accordance with its terms.

     (l)   Further Assurances. From and after the date of this Agreement, upon the requesl ofany
           Lender or the Borrower, the Borrower and Lender shall execute and deliver such instruments,
           documents and other writings as may be reasonably necessary or desirable to confirm and
           carry out and to effectuate fully the intent and purposes ofthis Agreement.

                                       lSignature on following pagef




                                                    8
                                                                                 Exhibit B, Page 9 of 10
Case 20-62473-pmb        Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33             Desc Main
                                  Document     Page 25 of 67




       IN WfmlESS WHEREOF, the parties have executed this Agreement on the date above written.

BORROWER:

Ascension $ir Management, Inc.




LENDER:

Holland Family Trust


   Mason Holland
   Trustee




                    lSignature Page to AAM-HFT Loan and Security Agreement)




                                               9
                                                                         Exhibit B, Page 10 of 10
     Case 20-62473-pmb Doc 27 Filed 06/08/20 Entered 06/08/20 14:12:33                                 Desc Main
                              Document
                  AIRCRAFT TITLE          Page
                                 REPORT fTOM   26 RECORDS
                                             FAA  of 67     SEARCH
                                                                                 Account No.        81021
                                                                                   Phone No. 843-693-7631
 For: Holland Management Services Inc.
                                                                     I    A
         125 Fairchild St., Ste. 100                                           lnsured Aircralt      fi[e   Service, LLG
         Charleston, SC 29492
                                                                     T    tr   PO.8OX19527        405{81€6fft
                                                                               OKI.AHOMA CITY OKITHOMA 731 44
                                                                               TOLLFREE: PHONE8O063t-4882

         Attn: Peter Cuneo                                                     RE:      N/A



     FAA Records Search revealed the following TITLE information on the aircraft herein described.
Object:                      N826ES
Make:                        Eclipse Aerospace Inc.
Model:                       EA500
Serial No.:                  550-0282


Record Owner:                1. Ascension Air Management, lnc. - 17 .263Yo
                             2. Sutlive Aviation, LLC - 8.33%
                             3. HT Eclipse, LLC - ll.ll%o
                             4. Traylor and Associates, LLC - 8.33%
                             5. Triple T Holdings, Inc. - 33.3%
                             6. Birdies Fly, LLC - 5.667%
                             7. Executive Visions, lnc. - 16%o
Address:                     2013 Flightway Drive, Atlanta, GA 30341

Type:                        Co-owner                         Date Registered: 4-18-19
Title:                       Co-owner
Signed By:                   Jamail Larkins as President of 1., W. Barry Sutlive as Manager of 2., Charles E. Taylor
                             as Member of 3., Mark Traylor as Member of 4., Scott Glenden Traylor as President of
                             5., James Grien as Member of 6. and Jamail Larkins as Aviation Manager of 7.


Acquired By:                 Bill of Sale
Date:                        3-l 1-19                            Date Filed:     3-l 8-19
Recorded:                    4-18-19                            FAA Doc. #       AB01s236


Previous Owner:              Ascension   Air Management, Inc. - 94.333%   and James Stephen Grien - 5.66%
Address:                     2007 Flightway Drive, Atlanta, GA 30341

Date Registered:             8-24-16


Subject To:           Security Agreement
Dated:                12-3-15                       Amount $ 1,000,000.00
Filed at FAA:         12-9-15                       Recorded: 12-12-15 FAA Doc. # JD010020
Drawn By:             Ascension Aircraft, LLC
Address:              2007 Flightway Dr., Chamblee, GA 30341

 Page 1 of 3                    N826ES       Ser.   No.   550-0282               Printed: Dec 5,2019 11:54 AM
                                               Exhibit C, Page 1 of 3
    Case 20-62473-pmb Doc 27 Filed 06/08/20 Entered 06/08/20 14:12:33                                   Desc Main
                             Document
                 AIRCRAFT TITLE          Page
                                REPORT from   27 RECORDS
                                            FAA  of 67     SEARCH
                                                                                  Account     No.    81021
                                                                                    Phone No. 843-693-7631
 For: Holland Management Services Inc.
         125 Fairchild St., Ste. 100                                       tr   lnsured Aircralt li[e SerYice, LIG
         Charleston, SC 29492                                                   P O. BOX195Z  405.681{6d!
                                                                                OKI.AHOMA CITY OKI.AHOMA 73144
                                                                                TOLLFREE: PHONEAD€AF48A2

         Attn: Peter Cuneo                                                      RE:      N/A


In Favor Of:          CLBD Real Estate Holdings, LLC
Address:              3460 Moye Trail, Duluth, GA 30097




Subject To:           Security Agreement
Dated:                5-16-16                       Amount $2,217,436.00
Filed at FAA:         7-7-16                        Recorded: 8-24-16 FAA Doc. # JC004433
Drawn By:             Ascension   Air Management, Inc. (as to their interest)
Address:              2007 Flightway Drive, Atlanta, GA 30341
In Favor Oft          Holland Family Trust
Address:              125 Fairchild St., Ste. 100, Charleston,5C29492




Subject To:           Lien Assessment for Fuel and Ground Services
Dated:                10-19-18                    Amount $ 643.70
Filed at FAA:         10-31-18                    Recorded: 12-26-18 FAADoc.# GR004865
Drawn By:             Against: Aircraft, Ascension Air Management Inc. and North American Jet Charter Group
                      LLC
Address:              2007 Flightway Drive, Atlanta, GA 30341
In Favor Oft          Claimant: Universal Weather and Aviation, Inc.
Address:              I150 Gemini Street, Houston, TX 77058




Subject To:           Lien Assessment for Fuel and Ground Services
Dated:                10-19-18                    Amount $ 12,729.00
Filed at FAA:         10-31-18                    Recorded: 12-26-18 FAADoc.# GR004866
Drawn By:             Against: Aircraft, Ascension Air Management Inc. and North American Jet Charter Group
                      LLC
Address:              2007 Flightway Drive, Atlanta, GA 30341

 Page 2 of 3                    N826ES       Ser.   No.   550-0282                Printed: Dec 5,2019 11:54 AM
                                               Exhibit C, Page 2 of 3
     Case 20-62473-pmb Doc 27 Filed 06/08/20 Entered 06/08/20 14:12:33                                 Desc Main
                              Document
                  AIRCRAFT TITLE          Page
                                 REPORT fTOM   28 of
                                             FAA     67
                                                  RECORDS   SEARCH
                                                                                Account No.        81021
                                                                                  Phone No. 843-693-7631
  For: Holland Management Services Inc
        125 Fairchild St., Ste. 100                                 tr        lnsured Airuaft Title                rrG
        Charleston, SC 29492                                                  PO.BOX19527         4{8r681€6Gl
                                                                              OKI.AHOMA CITY OKI.AHOMA its144
                                                                              TOLLFREE: PHONES{)G64F4882

        Attn: Peter Cuneo                                                    RE:       N/A


In Favor Oft        Universal Fuels, Inc.
Address:             I 150 Gemini Street, Houston,   TX 77058




File contains a copy of an original Notice of Lien dated 6-29-18, filed 7-5-18, in the amount of $8,1 13.79 against
aircraft and Ascension Air Management, Inc., 2013 Flightway Dr., Atlanta, GA 30341 and the claimant is
Michael A. Warde, address not given.

FAA letter dated 8-18-18 to Michael Warde, 6000 S.W. 8th St., Plantation, FL 33317 states the the Notice of
Lien is being returned for correction to show the complete/correct description of the aircraft.
This search is subject to the filings reflected on the records and index of collateral provided by the FAA
and Insured Aircraft Title Service assumes no responsibility as to the accuracy of said source, and does
not guarantee, insure, or warrant that said FAA records and index ofcollateral are free oferror.
                                                            Report Date: 12/05/2019
                                                            7229 a.m. Central
                                                            INSURED AIRCRAFT TITLE SERVICE
                                                            By                        T. Morgan
TM/ts                                                                             Title Examiner

This title search DOES NOT include a search for registrations lodged at the International Registry of
Mobile Assets. If this collateral qualifies under the provisions of the Capetown Convention and Aircraft
Protocol, a separate search should be obtained.




 Page 3 of 3                  N826ES        Ser.   No.   550-0282               Printed: Dec 5,2019 11:54 AM
                                              Exhibit C, Page 3 of 3
Case 20-62473-pmb        Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33            Desc Main




                                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                  Document     Page 29 of 67


STATE OF SOUTH CAROLINA                         )       IN THE COURT OF COMMON PLEAS
                                                )       FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                            )

MMT, LLC, and THE HOLLAND FAMILY )
TRUST, by and through its Trustee, Mason )                 Case No.: 2020-CP-10-_______
Holland,                                 )
                                         )
                    Plaintiffs,          )
                                         )                          SUMMONS
vs.                                      )
                                         )
ASCENSION AIR MANAGEMENT, INC., )                          (Expedited Hearing Requested,
JAMAIL LARKINS, SUTLIVE AVIATION, )                              Rule 57, SCRCP)
LLC, TRAYLOR AND ASSOCIATES, LLC, )
HT ECLIPSE, LLC, TRIPLE T HOLDINGS, )
INC., EXECUTIVE VISIONS, INC., CLBD )
REAL ESTATE HOLDINGS, LLC,               )
UNIVERSAL WEATHER AND AVIATION, )
INC., AND UNIVERSAL FUEL, INC.,          )
                                         )
                    Defendants.          )
                                         )

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is hereby served upon you, and to serve a copy of your answer to this Complaint

upon the subscriber, at the address shown below, within thirty (30) days after service hereof,

exclusive of the day of such service, and if you fail to appear and defend this action by answering

the Complaint, judgment by default will be rendered against you for the relief sought in the

Complaint.



                              [SIGNATURE PAGE TO FOLLOW]




                                               1 of 2

                                                                         Exhibit D, Page 1 of 32
Case 20-62473-pmb      Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33        Desc Main




                                                                                              ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                Document     Page 30 of 67


                                          Respectfully submitted,

                                      By: s/Ellis R. Lesemann
                                          Ellis R. Lesemann (S.C. Bar No. 15315)
                                          erl@lalawsc.com
                                          Michelle A. Matthews (S.C. Bar No. 100685)
                                          mam@lalawsc.com
                                          LESEMANN & ASSOCIATES LLC
                                          418 King Street, Suite 301
                                          Charleston, SC 29403
                                          (843) 724-5155

                                          Attorneys for Plaintiffs MMT, LLC, and the
                                          Holland Family Trust, by and through its Trustee
                                          Mason Holland
February 14, 2020
Charleston, South Carolina




                                          2 of 2

                                                                    Exhibit D, Page 2 of 32
Case 20-62473-pmb       Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33            Desc Main




                                                                                                    ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                 Document     Page 31 of 67



STATE OF SOUTH CAROLINA                          )        IN THE COURT OF COMMON PLEAS
                                                 )        FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                             )

MMT, LLC, and THE HOLLAND FAMILY )
TRUST, by and through its Trustee, Mason )                   Case No.: 2020-CP-10-_______
Holland,                                 )
                                         )
                    Plaintiffs,          )
                                         )                          COMPLAINT
vs.                                      )
                                         )
ASCENSION AIR MANAGEMENT, INC., )                            (Expedited Hearing Requested,
JAMAIL LARKINS, SUTLIVE AVIATION, )                                Rule 57, SCRCP)
LLC, TRAYLOR AND ASSOCIATES, LLC, )
HT ECLIPSE, LLC, TRIPLE T HOLDINGS, )
INC., EXECUTIVE VISIONS, INC., CLBD )
REAL ESTATE HOLDINGS, LLC,               )
UNIVERSAL WEATHER AND AVIATION, )
INC., AND UNIVERSAL FUEL, INC.,          )
                                         )
                    Defendants.          )
                                         )

       COME NOW Plaintiffs MMT, LLC, and the Holland Family Trust, by and through its

Trustee Mason Holland, by and through their undersigned counsel, and states their Complaint for

Foreclosure of against Defendants as follows:

                              PARTIES AND JURISDICTION

       1.     Plaintiff MMT, LLC (“MMT”) is a limited liability company organized and

existing under the laws of the State of Delaware that has its principal place of business in

Charleston County, South Carolina. MMT has a partial ownership interest in certain personal

property located in Charleston County, South Carolina, specifically an Eclipse Aviation EA500

aircraft with Tail Number N826ES and Serial Number 550-0282 (the “Aircraft”).

       2.     Plaintiff the Holland Family Trust, by and through its Trustee, Mason Holland

(“HFT”), holds a perfected and senior security interest in the Aircraft, based on the terms of an


                                                1 of 10

                                                                         Exhibit D, Page 3 of 32
Case 20-62473-pmb         Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                Desc Main




                                                                                                            ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                    Document     Page 32 of 67


Aircraft Loan and Security Agreement dated May 16, 2016, and filed with the Federal Aviation

Administration (“FAA”) on July 7, 2016 (“Aircraft Loan and Security Agreement”).

        3.      Defendant Ascension Air Management, Inc. (“Ascension”) is a Georgia

corporation that has held a partial ownership interest in the Aircraft and is the debtor under the

Aircraft Loan and Security Agreement that this action has been filed to enforce.

        4.      Defendant Jamail Larkins (“Larkins”) is a resident of the State of Georgia and is

the President of Ascension. Larkins signed the Aircraft Loan and Security Agreement on behalf

of Ascension and, upon information and belief, is responsible for the management of Ascension’s

business affairs.

        5.      Defendant Executive Visions, Inc. (“Executive Visions”), is a Georgia corporation

with its principal place of business in Norcross, Georgia. Executive Visions, upon information

and belief, holds a partial, junior interest in the Aircraft as a result of a subsequent transaction with

Ascension occurring after the date when the Aircraft Loan and Security Agreement was signed by

the parties and filed with the FAA.

        6.      Defendant HT Eclipse, LLC (“HT Eclipse”) is a Georgia limited liability company

with its principal place of business in Atlanta, Georgia. HT Eclipse, upon information and belief,

holds a partial, junior interest in the Aircraft as a result of a subsequent transaction with Ascension

occurring after the date when the Aircraft Loan and Security Agreement was signed by the parties

and filed with the FAA.

        7.      Defendant Sutlive Aviation, LLC (“Sutlive Aviation”) is a Georgia limited liability

company with its principal place of business in Atlanta, Georgia. Sutlive Aviation, upon

information and belief, holds a partial, junior interest in the Aircraft as a result of a subsequent




                                                 2 of 10

                                                                             Exhibit D, Page 4 of 32
Case 20-62473-pmb         Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                Desc Main




                                                                                                            ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                    Document     Page 33 of 67


transaction with Ascension occurring after the date when the Aircraft Loan and Security

Agreement was signed by the parties and filed with the FAA.

        8.      Defendant Traylor & Associates, LLC (“Traylor & Associates”) is a Georgia

limited liability company with its principal place of business in Destin, Florida, Traylor &

Associates, upon information and belief, holds a partial, junior interest in the Aircraft as a result

of a subsequent transaction with Ascension occurring after the date when the Aircraft Loan and

Security Agreement was signed by the parties and filed with the FAA.

        9.      Defendant Triple T Holdings, Inc. (“Triple T Holdings”), is a Nevada corporation

with a principal place of business in Duluth, Georgia. Triple T Holdings, upon information and

belief, holds a partial, junior interest in the Aircraft as a result of a subsequent transaction with

Ascension occurring after the date when the Aircraft Loan and Security Agreement was signed by

the parties and filed with the FAA.

        10.     Defendant CLBD Real Estate Holdings, LLC (“CLBD”) is a Georgia limited

liability company with its principal place of business in Duluth, Georgia. CLBD, upon information

and belief, holds a partial, junior interest in the Aircraft as a result of a subsequent transaction with

Ascension occurring after the date when the Aircraft Loan and Security Agreement was signed by

the parties and filed with the FAA.

        11.     Defendants Ascension, Executive Visions, HT Eclipse, Sutlive Aviation, Traylor

& Associates, Triple T. Holdings, and CLBD are hereinafter collectively referred to as the “Co-

Owner Defendants.”

        12.     Defendant Universal Weather and Aviation, Inc. (“UWA”) is a corporation

organized and existing under the laws of the state of Texas with a principal place of business in

Houston, Texas. UWA, through a lien assessment that was recorded with the FAA on December



                                                 3 of 10

                                                                             Exhibit D, Page 5 of 32
Case 20-62473-pmb        Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33              Desc Main




                                                                                                        ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                  Document     Page 34 of 67


26, 2018, claims a junior lien assessment relating to the Aircraft for “fuel and ground services” in

the amount of $643.70.

       13.     Defendant Universal Fuel, Inc. (“UF”) is a corporation organized and existing

under the laws of the state of Texas with a principal place of business in Houston, Texas. UF,

through a lien assessment recorded with the FAA on December 26, 2018, claims a junior lien

relating to the Aircraft for “fuel and ground services” in the amount of $12,729.00.

       14.     Based on the subject matter of this suit and the location of the Aircraft, this Court

has jurisdiction over this action and venue is proper before this Court.

                                  FACTUAL BACKGROUND

       15.     The Aircraft is currently located in Charleston County, South Carolina.

       16.     The Aircraft cannot be flown in its present condition. The Aircraft requires

substantial maintenance and repair in order to be airworthy. Due to the status of the current

ownership, the Aircraft lacks clear title and registration required by the FAA prior to flight and is

not insured.

       17.     HFT and Ascension are parties to the Aircraft Loan and Security Agreement, which

secures a loan of $2,217,436.00 made by HFT to Ascension, which represents a purchase money

security interest in the Aircraft that was initially created and held by the manufacturer of the

Aircraft. The Aircraft Loan and Security Agreement creates a security interest in favor of HFT in

the Aircraft, which was perfected through filing with the FAA. A copy of the Aircraft Loan and

Security Agreement between HFT and Ascension is attached as Exhibit A.

       18.     The Holland Family Trust is the Holder of the Aircraft Loan and Security

Agreement executed by Ascension, as the Maker.




                                               4 of 10

                                                                           Exhibit D, Page 6 of 32
Case 20-62473-pmb        Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33             Desc Main




                                                                                                       ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                  Document     Page 35 of 67


       19.     The Aircraft Loan and Security Agreement provides, in relevant part, as follows:

       Governing Law. Borrower consents and agrees that any legal proceeding brought
       by the Lender against Borrower with respect to the Loan and this Agreement or the
       Liabilities, may be brought in any South Carolina court of competent jurisdiction,
       and Borrower hereby irrevocably accepts and consents with regard to any such
       action or proceeding, to both the jurisdiction of the aforesaid courts and venue
       therein. This Agreement has been delivered in South Carolina, and shall be
       construed in accordance with the laws of the State of South Carolina. Whenever
       possible each provision of this Agreement shall be interpreted in such a manner as
       to be effective and valid under all applicable law, but if any provision of this
       Agreement shall be prohibited by or invalid under applicable law, such provision
       shall be void or ineffective to the extent of such prohibition or invalidity only,
       without invalidating the remainder of such provision or the remaining provisions
       of this Agreement. The rights and privileges of the Lender hereunder shall inure to
       the benefit of its successors and assigns and this Agreement shall be binding on all
       successors and assigns of Borrower, and this Agreement is not assignable by
       Borrower.

See Aircraft Loan and Security Agreement, ¶ 8(a).

       20.     Ascension has defaulted under the terms of the Aircraft Loan and Security

Agreement and has failed to cure its defaults. Specifically, Ascension acknowledged and agreed

“to make payments of Principal and Interest to Holder on a quarterly basis (June 30th, September

30th, December 31st, and March 31st of each year), beginning September 30, 2016 in the amount

of $250,000.00 […] with a final, single balloon payment on the Maturity Date of all outstanding

Principal and Interest.” See Aircraft Loan and Security Agreement, ¶ 4.

       21.     As set forth in the Aircraft Loan and Security Agreement, Ascension granted and

conveyed the following security interest in favor of the Holland Family Trust: the EA500 aircraft

N826ES/Serial No. 550-0282 (the “Aircraft”), and all hereafter acquired related equipment, log

books and proceeds from the use or sale of the Aircraft.” See Aircraft Loan and Security

Agreement, ¶ 5. The interests of Defendants are either subsequent to the interest of HFT in terms

of the date of filing or are otherwise inferior to the interest of HFT, and therefore are subject to

foreclosure along with the interests of Ascension.


                                              5 of 10

                                                                          Exhibit D, Page 7 of 32
Case 20-62473-pmb           Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33               Desc Main




                                                                                                            ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                     Document     Page 36 of 67


          22.     Ascension has failed and refused to uphold its obligations under the Aircraft Loan

and Security Agreement, including its obligation to make payments of Principal and Interest, and

is therefore in default in accordance with the terms of the Aircraft Loan and Security Agreement.

For these reasons, HFT is entitled to judicial enforcement of its security interest and an order

foreclosing upon all junior lien interests held by the various Defendants in this action.

                               FOR A FIRST CAUSE OF ACTION
                          (Foreclosure and Quieting Title – All Defendants)

          23.     Plaintiffs restate and re-allege each and every allegation above as if fully set forth

herein.

          24.     The Aircraft Loan and Security Agreement is secured by the FAA Lien

(Conveyance No. JP015852) in favor of Plaintiff on the Aircraft, and all related equipment,

logbooks and proceeds from the use or sale of the Aircraft. See Aircraft Loan and Security

Agreement, ¶ 5.

          25.     The Aircraft Loan and Security Agreement constitutes a perfected, valid first

priority lien against the Aircraft that is senior to all other interests and liens held by the Defendants

to this action.    Also, as the Aircraft Loan and Security Agreement traces back to the original

purchase money security interest of the Aircraft’s manufacturer, Eclipse Aviation Corporation and

Eclipse Aerospace, Inc.

          26.     Ascension’s failure and refusal to repay the indebtedness in accordance with the

Aircraft Loan and Security Agreement is a default, which default has not been cured.

          27.     As a result of Ascension’s breach of the Aircraft Loan and Security Agreement,

Plaintiffs are entitled to foreclose the lien on the Aircraft to enforce the security interest held by

HFT, which will result in all junior liens, ownership interests or other rights in the Aircraft on the

part of Defendants being foreclosed upon and eliminated through judicial action.


                                                  6 of 10

                                                                             Exhibit D, Page 8 of 32
Case 20-62473-pmb        Doc 27      Filed 06/08/20 Entered 06/08/20 14:12:33            Desc Main




                                                                                                        ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                    Document     Page 37 of 67


       28.     The interests of the Co-Owner Defendants (Sutlive Aviation, Traylor & Associates,

HT Eclipse, Triple T Holdings, and Executive Visions) derive from documentation dated on March

11, 2019 and filed on April 18, 2019, indicating that all such interests are inferior to those of HFT

and are therefore extinguishable.

       29.     Furthermore, on December 3, 2015, an Aircraft Security Agreement was entered

between CLBD Real Estate Holdings, LLC, as the “Secured Party,” and Ascension Aircraft, LLC,

as the “Debtor” relating to a security interest in the Aircraft, which was recorded on December 12,

2015 and filed as FAA Doc # JD010020 (the “CLBD Aircraft Security Agreement”). A copy of

the CLBD Aircraft Security Agreement is attached as Exhibit B.

       30.     Although the CLBD Aircraft Security Agreement indicates that a security interest

was granted in favor of CLBD in the amount of $1,000,000.00, the CLBD Aircraft Security

Agreement is invalid on the basis that it was signed by a party that did not own the Aircraft and

was therefore incapable of granting a security interest in the Aircraft.

       31.     Furthermore, as the interest of HFT derives from the purchase money security

interest that was once held by the manufacturer of the Aircraft (Eclipse Aviation Corporation and

Eclipse Aerospace, Inc.), it is superior to the interest created by the CLBD Aircraft Security

Agreement.

       32.     Finally, the interests of UWA and UF are inferior to the interests of Plaintiffs and

are thereby subject to being judicially extinguished through this proceeding.

       33.     HFT, as the holder of the Aircraft Loan and Security Agreement, requests that the

Court issue an order consolidating the entire 100% of ownership interest in the Aircraft in MMT,

which currently owns an ownership interest of 5.667% in the Aircraft, and is affiliated with HFT

through its Trustee. Plaintiffs further request that the order require Defendants, including Larkins,



                                               7 of 10

                                                                           Exhibit D, Page 9 of 32
Case 20-62473-pmb         Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33               Desc Main




                                                                                                           ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                    Document     Page 38 of 67


to provide all documentation, equipment, logs, repair records, and other papers or materials

relating to the Aircraft over to Plaintiffs.

                             FOR A SECOND CAUSE OF ACTION
                             (Declaratory Judgment – All Defendants)

          34.   Plaintiffs restate and re-allege each and every allegation above as if fully set forth

herein.

          35.   The South Carolina Declaratory Judgment Act provides that this Court has the

power to declare rights, status and other legal relations whether or not further relief is or could be

claimed. See S.C. Code § 15-53-20. All necessary parties known to Plaintiffs have been joined to

this action. An actual, justiciable controversy exists between the parties relating to their rights and

ownership interests in the Aircraft, and all necessary parties are joined to this action.

          36.   Based on the foregoing, Plaintiffs request that the Court enter a declaratory

judgment indicating that 100% of ownership interest in the Aircraft shall be consolidated in MMT,

which currently owns an ownership interest of 5.667% in the Aircraft, and is affiliated with HFT

through its Trustee, as the interests of HFT are superior to all other interests and liens held by

Defendants, which are subject to being judicially extinguished through this action.

          37.   HFT, as the holder of the Aircraft Loan and Security Agreement, requests that the

Court issue an order consolidating the entire 100% of ownership interest in the Aircraft in MMT,

which currently owns an ownership interest of 5.667% in the Aircraft, and is affiliated with HFT

through its Trustee. Plaintiffs further request that the order require Defendants, including Larkins,

to provide all documentation, equipment, logs, repair records, and other papers or materials

relating to the Aircraft over to Plaintiffs.

          38.   Until the priority of the lien is judicially confirmed to resolve the current fractional

status of ownership, the Aircraft is adversely affected due to uncertainty. It also continues to


                                                8 of 10

                                                                           Exhibit D, Page 10 of 32
Case 20-62473-pmb         Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                Desc Main




                                                                                                            ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                    Document     Page 39 of 67


depreciate in value over time. Therefore, Plaintiffs request that the Court order a speedy hearing

in accordance with Rule 57 of the South Carolina Rules of Civil Procedure and advance the

expedited hearing on the next calendar.

                             FOR A THIRD CAUSE OF ACTION
                  (In the Alternative - Unjust Enrichment – Defendant CLBD)

          39.   Plaintiffs restate and re-allege each and every allegation above as if fully set forth

herein.

          40.   To the extent that the CLBD Aircraft lien is not declared invalid, junior to the lien

held by HFT, already satisfied, or otherwise inapplicable because it was created by an entity that

did not have the legal ability to grant a security interest in the Aircraft, Plaintiffs are entitled to a

judgment against CLBD or a reduction in the interest of CLBD for the reasonable value of the

benefit conferred by Plaintiffs upon CLBD through the protection, preservation and enhancement

of the underlying collateral undertaken by Plaintiffs during a time period in which CLBD has failed

to take any action with regard to the Aircraft.

          41.   If CLBD has any remaining interest in the Aircraft, it is only as a result of the action

of Plaintiffs that CLBD can recover any benefit from the Aircraft, which benefit is something that

Plaintiffs would have conferred upon CLBD without any intention of doing so.

          42.   If CLBD has any remaining interest in the Aircraft, it is unjust under the

circumstances for CLBD to retain any benefit from the Aircraft without compensating Plaintiffs

for the reasonable value of the benefit conferred by Plaintiffs upon CLBD, which is equal in value

to whatever remaining interest that CLBD may have.

          43.   Under the circumstances, Plaintiffs are entitled to recover damages for the

reasonable value of the benefit conferred upon CLBD, to the full extent of any remaining interest

that CLBD may have in the Aircraft.


                                                  9 of 10

                                                                           Exhibit D, Page 11 of 32
Case 20-62473-pmb        Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33             Desc Main




                                                                                                       ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                  Document     Page 40 of 67


       WHEREFORE, having stated their Complaint against Defendants, Plaintiffs MMT, LLC,

and the Holland Family Trust, by and through its Trustee Mason Holland, respectfully request that

Court award judgment to Plaintiffs against Defendants, as well as reasonable attorney’s fees and

costs incurred in connection with this action, along with such other and further relief as the Court

deems just and proper.

                                               Respectfully submitted,


                                          By: s/Ellis R. Lesemann
                                              Ellis R. Lesemann (S.C. Bar No. 15315)
                                              erl@lalawsc.com
                                              Michelle A. Matthews (S.C. Bar No. 100685)
                                              mam@lalawsc.com
                                              LESEMANN & ASSOCIATES LLC
                                              418 King Street, Suite 301
                                              Charleston, SC 29403
                                              (843) 724-5155

                                               Attorneys for Plaintiffs MMT, LLC, and the
                                               Holland Family Trust, by and through its Trustee
                                               Mason Holland
February 14, 2020
Charleston, South Carolina




                                              10 of 10

                                                                         Exhibit D, Page 12 of 32
Case 20-62473-pmb          Doc 27       Filed 06/08/20 Entered 06/08/20 14:12:33               Desc Main




                                                                                                           ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                       Document     Page 41 of 67


             tr            lnsured Aircraft Title Seruice, Inc.



          N Number:                                  N826ES
          Make/Model:                     ECLIPSE AEROSPACE INC EAsOO
          Serial Number:                            550-0282
          Engines:
          Propellers:
          Fees attached:                                   $5.00


Date:               July   7   ,2016

FAA Aircraft Registry                                    FILING TIME
Oklahoma City, OK



Dear Gentleman or Madam,

            lf there are any problems with the attached filed documents, please advise the undersigned
or return to:

                                   lnsured Aircraft Title Service, lnc.
                                   Public Documents Room
                                   Attention: Bill Morgan


Do not return the documents to the lending institution, or to the customer indicated, as we are
filing the documents at their request.




                                                         Sincerely,                             zp
                                                                                      (-)
                                                                                  o a a
                                                                                      >'-r
                                                                                 or   'nr
                                                                                        r=_ ac)
                                                                                      -{m
                                                          BillMorsan fe                   !
                                                                                         ) ts=
                                                          Documents Specialist   3$
                                                                                 ;c-t   T  --@
                                                                                           =B
                                                                                           6
                                                                                        LrJl

                                                                                        o
                                                                                        t,
                                                                                           -tE
                                                                                                 2


                                                                          Exhibit D, Page 13 of 32
Case 20-62473-pmb              Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                   Desc Main




                                                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
GGPY
                                         Document     Page 42 of 67




                            AIRCRAFT LOAN AIID SECT]RITY AGREEMENT

         This AIRCRAFT LOAII AllD SECIIRITY AGREEMENT ("Agreement") is made as of the l6'r'
day May, 20l6,by and between ASCENSION AIR MANAGEMENT, tr'{C.,% Georgia Corporation with
its principal place of business is located at 2007 Flightway Drive, Atlant4 Georgia 30341 (the "Bonower")
and HOLLAITID FAMILY TRUST, with its principal place                of business located at 125 Fairchild    Street,
Suite 100, Charleston, South Carolina 29492 (the"I*ndef').
r rr^o r+S.Si n5 i+s 9.t.333./o           only
                                                      Recitals

   A. Eclipse Aerospacg Inc. ("EAI") Ioaned funds in the amount of Two Million Two Hundred
Thousand Four Hundred Thirty-Six and 00/100 Dollars ($2,217,436.ffi) to Ascension Air
Management, Inc. for the purpose ofpurchasing an EA500 aircraft (N826ES/Serial No. 550-0282).

    B. EAI filed a lien (Conveyance No. JP015852) with the Federal Aviation Authority on December               ll,
2015 and re-filed a lien on January 6, 2016 that was then released on May 17, 2016 (the'FAA Lien').




     Now, therefore, Borrower and trnder hereby agee to these Recitals and the following:

                                                    Aereement

l.       Loan Terms. In consideration of Lender satisfying the obligation of $2,217,436.00 with
EAI at execution hereof, the Borrower promises to pay the Lender the sum of Two Million Two
Hundred Thousand Four Hundred Thirty-Six and 00/100 Dollars ($2,217,436.fi)) under the
following terms (the "[oan"):

         (a)   Sinefe Payment Full amount due in one payment on or before December 31,2016, plus interest
               payable as set forth;

         (b)   Interest Calculation. lnterest shall be set at the annual fixed rate of 9.0% (the "lnterest Rate");
               provided, however, if:

                  i.   Borrower repays $1,650,000.00 on or before July 31, 2016, then the interest rate
                       applied to the origination date of this Agreement shall be only the minimum
                       Applicable Federal Rate of 0.67% and Lender shall extend the balance ofthe Note at
                       the Interest Rate to a maturity date that is equal to the remaining warranty on the
                       EA500 N826Es/Serial No. 550-0282; or

                 ii.   Borrower repays after July 31, 2016, but before September 30, 2016, then the
                       interest rate applied shall be six percent (6.0%) calculated from the Effective Date of
                       this Agreement to the date of payment and Lender shall extend the balance of the
                       Note at the Interest Rate to a maturity date that is equal to the remaining warranty on
                       the EA500 N826ES/Serial No. 550-0282.

                iii.   Borrower repays after September 30,2016, but before December 31, 2016, then the
                       interest rate applied shall be nine percent (9.0%) calculated from the Effective Date


                                                                  ORIGINAL DOCUMENT
                                                                  FILED AT THE F.A.A. BY
                                                                         t.A.T.S.
                                                                     DN|E:'?.7-t    6 TIME;3:o3 P,^\ c DT
                                                                                    Exhibit D, Page 14 of 32
     Case 20-62473-pmb             Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                   Desc Main




                                                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                             Document     Page 43 of 67




                           of this Agreement to the date of payment and Lender shall extend the balance of the
                           Note at the lnterest Rate to a maturity date that is equal to the remaining warranty on
                           the EA500 N826ES/Serial No. 550-0282.

             (c)   Prepayment. Prepayment shall be permitted any time.

             (d) Note Due On Sale of Aircraft. If the Aircraft is sold at any time prior to repayment of
                   Principal, then Maturity Date shall be accelerated to the date ofsuch sale and this Note shall
                   be immediately due and payable.

             (e) The Note is due and payable in full immediately and without notice at anytime after the aircraft
                   (EA500 N826Es/Serial No. 550-0282) reaching 300 hours ofservice.

    2.         Grant of Securitv Interest. The Borrower hereby grants Lender a security interest in all of its
    right, title and interest in and to the following personal property whether now owned or hereafter acquired
    by Borrower and wherever located (collectively, the "Collateral"):

             (a) Airframe Description:
                              Manuhctrcr Model         FAA Reqistration   No.   Serial No.
                              Eclipse €4500            N826ES                   550-0282
                              Aars6?.c.. IlNq
    Unless specifically described below, the foregoing airframe includes any aircraft engines and avionics that are
    installed thereon either now or hereafter acquired in the future.

            (b) Related EquiomenL All avionics, parts, spare parts, equipment, appliances,
    accessories, and accessories relating to, affixed to or used in conjunction with the above described
    airframe including, but not limited to, the radio, radar, navigation systems and other electronic equipment
    attached thereto and made a part thereof

              (c) Loe Books. All engine and airlrame log books, maintenance records and all airworthiness
    certificates relating to the airframe and engine(s) described above (all of which property described in
    Paragraph l.A. through D. is hereinafter collectively called the .,Aircraft',).

             (f)       Proceeds. All proceeds of every kind and nature of any of the foregoing Collateral
    ("Proceeds") including, but not limited to, all replacements thereofand substitutions therefor, all payments
    under insurance (whether or not Lender is loss payee under the policy), any indemnity, waranty or guaranty
'   payable by reason of loss or damage to the Aircraft and any payments under a leasg or rental agreement with
    respect to the Aircraft (whether contrary lo the terms oflhis Agreement or with the consent ofLender).


    3.       Indebtedness Secured. Bonower hereby grants Lender the foregoing continuing security interest
                                                                                                             in the
    Collateral to secure the repayment ofthe Loan (including all renewals, re-financings, and ext;nsions thereoq
    and any and all other obligations of any and every kind and nature heretofore, now, or hereafter owing from
    Borrower to Lender and however incurred or evidenced, whether primary, secondary, contingent or otherwise,
    whether arising under this Agreement or under any other security agreements, promissory notes, guaranties,
    mortgages, leases, instruments, documents, contracts or agreements heretofore, now, or hereaftei executed
    by Borrower (hereinafter collectively called the "Liabilities") together with all interest, costs and expenses
    and reasonable attomeys' fees made or incurred by Lender in the disbuBement, administration,
                                                                                                    and collection
    of the Liabilities, and in the protection, maintenance, and liquidation of the Aircraft, including without




                                                           2
                                                                                       Exhibit D, Page 15 of 32
Case 20-62473-pmb            Doc 27      Filed 06/08/20 Entered 06/08/20 14:12:33                     Desc Main




                                                                                                                     ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                        Document     Page 44 of 67




limitation all ofLender's costs and expenses incurred in locating or repossession ofthe Aircraft, returning
the Aircraft to the location designated by the Lender, and all costs of repairing, rehabilitating, insuring and
storing the Aircraft.

4.      ReDresentations and Covenants. Borrower represents and,          until the Liabilities are paid in full,
covenants as follows:

        (a)     Recitals. The statements made in the recitals to this agreement are true and correct and      will
        continue to remain true and correct until the Borower notifies Lender in writing to tlte contrary.

        (b)      Citizenship. Bonower qualifies in all respects as a citizen ofthe United States as defined in the
        Federal Aviation Act of 1958, as amended (the "Act") and the Aircraft is not currently registered and
        will not be registered in the future under the laws of any other country.

        (c)     Borrower's Existence and AuthoriW. To the extent Borrower is a legal entity, it is in good
        standing or otherwise registered and validly existing under the laws of the state referenced after its
        name on the first page of this Agreement and the person(s) executing this Agreement on behalf of
        Bonower has full power and complete authority to execute this Agreement, the Loan, and all other
        related documents.

        (d) Financial Information. All financial information provided by Borrower to Lender fully and
        fairly presents the financial condition of the Borrower, and since the date of the Borrower's latest
        financial statements provided to Lender, there has been no material adverse change in Borrower's
        business, property, or condition (financial or otherwise). Borrower will provide, upon the request of
        Lendel such financial statements and information as reasonably requested by Lender.

        (e)      Title and Encumbrances. Borrower is (or, after disbursement of the Loan proceeds in
        accordance with Borrower's directions, will be) the beneficial owner of the Aircraft holding title to
        the Aircraft, free and clear ofany liens or encumbrances other than the security interest granted to the
        Lender under this Agreement. Borrower will keep the Aircraft free and clear of any and all non-
        Lender security interests, liens, and claims of any and every kind and immediately advise Lender in
        writing of the commencement of any proceeding, action, suit, claim or occurrence conceming the
        Collateral or which affects or may affect Borrower's continued possession ofthe Aircraft.

        (0     No Litieation. There are no suits or proceedings pending before any court, govemment
        agency, arbitration panel, or administrative tribunal (or, to Borrower's knowledgg threatened
        against Borrower) which may result in any material adverse change in the business, property or condition
        of Borrower (financial or otherwise).

        (g)     Taxes. Borrower has filed all federal, state and local tax retums which Borrower is required
        by law to file, and all such taxes are current and have been paid in full.

        (h)    No Violations. Borrower's execution of this Agreement, and all related documents and
        agreements pertaining to the Loan or the Liabilities does not violate nor constitute a breach of
        Borrower's articles  of incorporation or bylaws (if Borrower is a corporation), operating
        agreement (if Borrower is a limited liability company) or partnership agreement (if Borrower is a
        partnership) nor does Borrower's execution of the Loan, this Agreement and such related




                                                                                    Exhibit D, Page 16 of 32
Case 20-62473-pmb           Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33                      Desc Main




                                                                                                                   ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                     Document     Page 45 of 67




     documents and agreements constitute a breach          of any other agreement to which Bonower is         a
     party or to which it is subject.

     (i)        Business Pumose. Borrower represents that the Loan proceeds and the Collateral have not and
     will not be used for primarily personal, family or household purposes. If Borrower is a natural person, the
     Borrower does not consider and will not mnsider the Aircraft a dwelling, as such term is defined under
     Regulation Z issued by the Board of Govemors of the Federal Reserve System to implement the
     Federal Truth in Lending Act (15 U.S.C. l60l er seq.).

     (i)     No Sale or lrase. Notwithstanding Borrower's grant of a security interest in the proceeds,
     Borrower will not sell or lease or otherwise transfer the Aircraft or any parts thereof to any other
     person, party or entity, for any purpose without the prior written consent of Lender. Lender is
     aware that Borrower shall sell fractional lease or use interest, but title io the Aircraft shall remain in
     Borrower's name. Bonower shall be permitted to establish an escrow to hold the related bill ofsale
     applicable to each purchaser to be released upon payment in full ofthe Loan.

5.   Additional Covenants. Until the Liabilities are paid in full, Borrower shall:

     (a)      Aircraft and Logbook Maintenance. Maintain, service, repair, overhaul, and test the
     Aircraft so as to keep the Aircraft in good operating condition and at all times in such operating
     condition as is necessary to enable the airworthiness certification of the Aircraft to be
     maintained in good standing under the Act and maintain or cause to be maintained all records,
     logs, and other materials required to be maintained on the Aircraft by the Federal Aviation
     Administration (the "FAA").

     (b)       Aircraft Damaqe. Immediately inform the Lender, in writing, of any damage to,
     destruction  ofor confiscation ofthe Aircraft or any part thereof.

     (c) Inspection of Aircraft. Permit or authorize the Lender or ils agents to inspect the Aircraft
     and copy Borrower's records pertaining thereto including, but not limited to, the Aircraft,s log
     books and maintenance records.

     (d)       Compliance With Law. At all times to strictly observe, obey, and comply with all
     applicable federal, state, and Iocal statutes, ordinances and regulations, including by illustration, but
     not limitation, the Act and the FAA regulations, rules and orders promulgated thereunder.

     (g)       Insgrance.

                (i)     Borrower shall at all times, at its own expense, maintain in effect the following
           casualty insurance for an amount not less than the amount financed by the Lender with
           insurers satisfactory to Lender and rated B+ or better by Best's Rating service: (A) Aircraft
           Hull All Risks Insurance covering both ground and flight exposure (including any engine
           and propeller when not installed) in all geographical areas in which the Aircraft will be
           operated; and (B) if the Borrower may, in the judgment of Lender, operate the Aircraft
           outside the continental United States, appropriate Hull War Risks and Allied Perils Insurance
           (including, without limitation, hijacking, air piracy, confiscation, and expropriation by
           governments). All such casualty policies shall (l) name the Lender as loss payee under a
           standard loss payable clause; (2) provide that if the insurer(s) cancel such insurance for any




                                                    4
                                                                                 Exhibit D, Page 17 of 32
Case 20-62473-pmb                  Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33                    Desc Main




                                                                                                                        ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                            Document     Page 46 of 67




                reason whatsoever, or if the same is allowed to lapse for nonpayment of premium, the
                insurer(s) shall give Lender not less than thirty (30) days [ten ( l0) days with respect to War
                Risk coverage] advance written notice of such cancellation or lapse; and (3) provide that
                with respect to the interest of Lender, the insurance afforded shall not be invalidated by any
                action or neglect ofthe Borrower whether or not such act or neglect is a breach or violation of
                any warranties, declarations or conditions contained in such policies.

                    (ii) Borrower shall further maintain, at its own expense, Aircraft Liability
                and Comprehensive General Liability insurance naming both Borrower and Lender as
                insured parties. The provisions of such liability insurance policies shall apply separately to
                each insured against whom claim is made or suit is brought except with respect to limits of
                Iiability. Borrower shall not use or permit the Aircraft to be used for any illegal purpose or in
                a manner for which the Aircraft becomes uninsured.

                    (iii) Borrower shall either deliver to the Lender the policies       required herein or shall
                arrange for delivery to Lender      of appropriate certifications from insurance underwriters of
                recognized standing certiling       to Lender that the insurance coverage required under this
                Agreement are in effect.

                     (iv) The Lender is hereby appointed attomey-in-fact for the Borrower with respect to any
                and all insurance policies covering the Aircraft whether or not Lender is named as loss payee in such
                policies, to make proof of loss, settle or compromise claims, and to receipt for any sums
                collected under such policies. Borrower shall not adjust, settle, or compromise any loss or claim
                with Borrower's insurance carrier without the prior written consent ofthe Lender. Any injury to
                or loss of the Aircraft from whatever cause shall not release Borrower from the payment of
                any Liabilities.If Borrower at any time fails to obtain or maintain the insurance coverage
                required above or pay any insurance premium due, the Lender, without waiving or releasing the
                default of Bonower hereunder, may at any time (but without obligation to do so) make such
                payment and obtain and maintain such policies      of insurance, pay such premiums, and take such
                action with respect thereto as Lender deems advisable. All sums disbursed by Lender
                pertaining to the Aircraft, including but not limited to insurance premiums, attomeys' fees, court
                costs. expenses. and all other fees. charges. costs. and expenses relating thereto, shall be part of
                the Liabilities secured hereby and shall be payable upon demand, and upon nonpayment by
                Bonower shall bear interest at the highest interest rate specified in the Loan.

6.   Default.

         (a)     Events ofDefault. Upon the occurrence ofan Event of Defairtt, as aennea in this Agreement,
Lender shall be enritled   to exercise all of its legal rights and remedies, including the right to immediate
possession ofthe Collateral. Borrower agrees. in case ofdefaul! to make the Collateral available at its expense,
at a place acceptable to the Lender. Notification of intended disposition ofthe Collateral shall be deemed
reasonably and properly given if sent at least ten (10) days before such disposition to Borrower and any
guarantor at their last known address. The Lender may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance therewith will not be
considered to adversely affect the commercial reasonabieness of any sale of the Collateral. The proceeds of
sale will be applied to the reasonable expenses of retaking, holding, preparing for disposition, processing
and disposing of the Collateral and, to the extent permitted by law, the Lender's reasonabie attomey's
fees and legal expenses. All remaining proceeds will be applied to the Liabilities. lfany money is left over




                                                                                         Exhibit D, Page 18 of 32
Case 20-62473-pmb             Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                    Desc Main




                                                                                                                    ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                        Document     Page 47 of 67




 (surplus) then, subject to the rights ofthe holder ofa subordinate security interest or lien, it will be paid to
 Borrower. Borrower agrees to pay all of Lender's costs of collection of the Loan and the Liabilities and
 enforcement of the Lender's rights hereunder, including reasonable attomeys' fees. In case of any
 deficiency upon sale ofthe collateral, Borrower shall immediately pay such deficiency to the Lender.

         (b)      Default and Enforcement. Upon the occurrence of any one or more of the following
 Events ofDefault:

                  (i)     Borrower fails to pay any amount when due under the Loan or under any other
                  instrument evidencing any indebtedness of Borrower to Lender;

                  (ii)   any representation or warranty made under this Agreement or information
                  provided by Borrower to Lender in connection with this Agreement is or was false or
                  fraudulent in any material respect;

                 (iii)    a material adverse change occurs in Borrower's financial condition;

                 (iv)     Borrower fails to timely observe or perform any ofthe covenants or duties conlained
                 in this Agreement;

                 (v)       any guarantee   of   Borrower's obligations under this Agreement is revoked or
                 becomes unenforceable for any reason;

                 (vi)     Borrower, or a surety or guarantor ofthe Loan dies or ceases to exist; or

                 (vii)    Lender at any time believes in good faith that the prospect of payment or perlormance
                 under this Agreement, under any other instrument evidencing any indebtedness ofBorrower
                 to Lender or under any agreement securing this Loan is impaired, then the unpaid balance
                 shall, at the option of Lender- rvithout notice, mature and become immediately payable.

The unpaid balance shall automatically mature and become immediately payable in the event any Borrower
or any suretv, indorser or guarantor fbr any of Borrower's obligations under the Loan becomes the subject of
bankruptcy or other insolvency proceedings. Lenders receipt of any payment on the Loan after the
occurrence of an Event of Default shall not constitute a waiver of the default or the Lender's righs and
remedies upon such default.

7.       Indemnification. Borrower agrees to at all times indemnify the Lender and its directors, bfficers,
employees and agents. from and against any and all liabilities. obligations, Iosses, damages. penalties,
actions, suits. costs. legal fees, expenses, and disbursemens ofany and every kind and nature as are imposed
on, incuned by. or asserted against the Lender. its directors, officers. employees and agen6 which in an_y
way arise out ofor are related to the Aircraft and any other item ofCollateral, the transactions contemplated
hereby, or the use. possession, maintenance, operation, conditions, sale registration. ownership, lease or
other disposilion ofthe Aircraft and any other item of Collateral, including without limitation. any and all
claims or penalties arising from any violation of the larvs of any country or political subdivision thereof
and any loss ofor damage to any propefiy or the death or injury ofany person.

8. Miscellaneous.




                                                        6
                                                                                   Exhibit D, Page 19 of 32
Case 20-62473-pmb         Doc 27     Filed 06/08/20 Entered 06/08/20 14:12:33                     Desc Main




                                                                                                                 ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                    Document     Page 48 of 67




     (a) Governine Law. Borrorver consents and agrees that any legal proceeding brought by the Lender
         against Borrorver u'ith respecl to the Loan and this Agreement or the Liabilities, may be
         brought in any South Carolina court of competent jurisdiction, and Bon:ower hereby
         irrevocably accepts and consents with regard to any such action or proceeding, to both the
         jurisdiction of the aforesaid courts and venue therein. This Agreement has been delivered in South
         Carolina. and shall be construed in accordance rvith the laws of the State of South Carolina.
          Whenever possible each provision of this Agreement shall be interpreted in such manner as to
         be effective and valid under all applicable law, but if any provision of this Agreement shall be
         prohibited by or invalid under applicable larv, such provision shall be void or ineffective to the
         exlent ofsuch prohibition or invaliditl only, lvithout invalidating the remainder ofsuch provision or
         the remaining provisions of this Agreement. The rights and privileges of the Lender hereunder
         shall inure to the benefit of its successors and assigns and this Agreement shall be binding on
         all successors and assigns of Borrower, but this Agreement is not assignable by Borrower.

     (b) Interpretation. Except as other$,ise defined in this Agreement, all temrs in this Agreement
         shall have the meanings provided by the Act, rules, and regulations, and by the South
         carolina unitbrm Commercial Code as either is amended from time to time. Lender may file a
         photographic copy ofthis Agreement for use as a financing statement. Any delay on the part of
         the Lender in exercising any polver. privilege, or right hereunder, under the Loan, or under any
         other instrument or agreement execuled by Borrorver. shall not operate as a waiver thereof, and
         no single or partial exercise or the exercise ofany other por.ver, privilege. or right shall preclude
         other or further exercise lhereof'- or the exercise ofany other power, privilege or righ*.

     (c) Waiver. The Borrower (i) waive(s)         presentment, diligence, protest, demand, notice         of
         demand, notice of acceptance or reliance, notice of non-payment, notice of dishonor, notice
         of protest and all other notices to parties in       connection   with the delivery,    acceptance,
        performance, default or enforcement of this Note; and (ii) consent(s) to any and all delays,
        extensions, renewals or other modifications with respect to this Note, any related document or
        the deb(s) evidenced hereby or thereby or any waivers of any term hereof or thereof, any
        release, surrender, taking of additional, substitution, exchange, failure to perfect, record,
        preserve, realize upon, or lawfully dispose of, or any other impairment of, any collateral or
        other securitv. or any other failure to act by the Lender or any other forbearance or
        indulgence shown by the Lender, from time to time and in one or more instances and agrees
        that none of the foregoing shall release, discharge or otherwise impair any of their liabilities
        under or otherwise relating to this Note or any related agreement, instrument or other related
        document

     (d) Amendments to this Aereement. This Agreement may only be modified by a written
        agreement which specifically refers to this Agreement and which is signed by lhe Lendeq the
        Borrower and any other party charged with the changes expressed in such modification.

     (e) Notices. Unless otherwise provided, any notice and other communications required or
        permitted under this Agreement shall be in writing and shall be mailed by United states first-
        class mail, postage prepaid, sent by facsimile or email (in each case with electronic
        confirmation) or delivered personally by hand or by a nationally recognized courier addressed
        to the party to be notified at the address indicated for such party above, or at such other
        address as such party may designate by ten ('10) days advance written notice to the other
        parties hereto. AII such notices and other written communications shall be effective on the




                                                   7
                                                                                Exhibit D, Page 20 of 32
Case 20-62473-pmb             Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33                 Desc Main




                                                                                                                   ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                       Document     Page 49 of 67




           earlier of: (i) five (5) days from the date of mailing, (ii) confirmed facsimile transfer, or   (iii)
           actual receipt by the party to be notified.

     (f)   Attomevs' Fees. Borrower shall pay the fees of counsel for Lender in an amount not to
           exceed $7,500, and such amount may be added to the Principal of the Note at the option of
           the Lender. If any action at law or in equity is necessary to enforce or interpret the terms of
           any of the Transaction Agrcements, the prevailing party shall be entitled to reasonable
           attorneys' fees, costs and disbursements in addition to any other relief to which such party
           may be entitled.

     (g) Entire Asreement. Borrower acknowledges and agrees with Lender that this Agreement, the
         Loan, and all of the other documents and agreements referenced herein are the entire
           agreement between the parties, and that there are no other agreements, written or oral, express or
           implied, and Bonower acknowledges receipt ofa true and complete copy ofthis Agreement and
           such other documents, instruments, and agreements as Borrower shall have requested from
           Lender on or prior to the date ofthis Agreement.

     (h) Countemarts. This Agreement may be executed in two or more electronic counterparts,          each
           of which shall be deemed an original, but all ofwhich together shall constitute one and the
           same instrument.

     ()    Severabilitv. Ifone or more provisions of this Agreement are held to be unenforceable under
           applicable law, such provision shall be excluded from this Agreement and the balance of the
           Agreement shall be interpreted as if such provision were so excluded and shall be enforceable
           in accordance with its terms.

     (l)   Further Assurances. From and after the date of this Agreement, upon the requesl ofany
           Lender or the Borrower, the Borrower and Lender shall execute and deliver such instruments,
           documents and other writings as may be reasonably necessary or desirable to confirm and
           carry out and to effectuate fully the intent and purposes ofthis Agreement.

                                       lSignature on following pagef




                                                    8
                                                                               Exhibit D, Page 21 of 32
Case 20-62473-pmb        Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33             Desc Main




                                                                                                    ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                                  Document     Page 50 of 67




       IN WfmlESS WHEREOF, the parties have executed this Agreement on the date above written.

BORROWER:

Ascension $ir Management, Inc.




LENDER:

Holland Family Trust


   Mason Holland
   Trustee




                    lSignature Page to AAM-HFT Loan and Security Agreement)




                                               9
                                                                        Exhibit D, Page 22 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 51 of 67




                                                           Exhibit D, Page 23 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 52 of 67




                                                           Exhibit D, Page 24 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 53 of 67




                                                           Exhibit D, Page 25 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 54 of 67




                                                           Exhibit D, Page 26 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 55 of 67




                                                           Exhibit D, Page 27 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 56 of 67




                                                           Exhibit D, Page 28 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 57 of 67




                                                           Exhibit D, Page 29 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 58 of 67




                                                           Exhibit D, Page 30 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 59 of 67




                                                           Exhibit D, Page 31 of 32
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main




                                                                                      ELECTRONICALLY FILED - 2020 Feb 14 10:21 AM - CHARLESTON - COMMON PLEAS - CASE#2020CP1000825
                             Document     Page 60 of 67




                                                           Exhibit D, Page 32 of 32
Case 20-62473-pmb               Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33 Desc Main
                                         Document     Page 61 of 67
  Thursday, February 27, 2020                                               VREF Copyright 2020




                                           2015 ECLIPSE 550
  REGISTRATION#: N826ES
  SERIAL#: 282
  AIRFRAME TOTAL TIME (AFTT): 1710
  SINCE MAJOR OVERHAUL(SMOH)
   SMOH - ENGINE#1: 1710
   SMOH - ENGINE#2: 1710



  ADD-ONS/MODS                                 $RETAIL       $WHOLESALE
  No Engine Program - TBD                             0                  0
  Aircraft Maintenance Status                   -100,000            -90,000


                                                 SUMMARY
  VALUE ITEM                                                                  $RETAIL $WHOLESALE
  BASIC PRICE                                                                 1,800,000    1,558,800
  ADDS/DEDUCTS                                                                -100,000       -90,000
  AIRFRAME                                                                    -191,100     -191,100
  ENGINE(S)                                                                   -151,200     -151,200
  CONDITION                                                                           0            0

  TOTAL:                                                                      $1,357,700   $1,126,500




                                           Exhibit E, Page 1 of 3
Case 20-62473-pmb              Doc 27       Filed 06/08/20 Entered 06/08/20 14:12:33 Desc Main
                                           Document     Page 62 of 67
  Thursday, February 27, 2020                                                 VREF Copyright 2020


 COMMENTS
 The Aircraft has no reported engine program on the two Pratt & Whitney engines. This will affect the value of the aircraft
 further than the current shown retail and wholesale pricing. The 100,000 deduct for aircraft maintenance status is an estimate
 due to the fact the aircraft has not been flown or maintained during the apparent 8+ months. Aircraft maintenance will be
 required to make the aircraft airworthy. This number could exceed $100,000 depending upon status of non completed
 calendar maintenance items, service bulletins, etc. The ADS-B status was provided as unknown. If this is required, the ADS-
 B alone is approximately 25-30K. This is an approximate value evaluation that was performed with the data provided.
 Further examination of the aircraft would be needed to help determine a more detailed evaluation.
 RETAIL PERCENT CHANGE
 Change Last Quarter:                                                                                               -2.7%
 Change Last 12 Months:                                                                                          -14.29%
 Change Since New:                                                                                                 -39.9%
 Price When New:                                                                                               $2,995,000


 BASE PRICE INCLUDES
 Avidyne Avio integrated package with dual PFDs and 1 MFD, AvioNG 1.3 on 2008, TAWS B, Skywatch HP, color
 radar, Elec apc plates, XM Wx, & 3-ax a/p, excellent P&I, ADS-B, NDH.


 PERFORMANCE & SPECS
 Config                                                                             Twn, fanjet
 Mx sts                                                                             6
 Mx T.O. wt                                                                         6000 lbs
 Cruise (Max)                                                                       375 kts
 Range (max NBAA)                                                                   1125 nm
 T.O.                                                                               2433 ft
 Landing                                                                            2790 ft
 Wing span                                                                          37ft 9in
 Length                                                                             33ft 5in
 Height                                                                             11 ft
 MARKET DATA & RECENT ADS
 ADs = 07-24-12 fuel filler; 08-02-04 AOA system; 08-02-04 AOA; 08-16-15 throttle; 08-19-01 AOA probe; 10-20-
 24 avionics; 11-06-06 engine surge; 13-16-04 Avio avionics. Eclipse 500 prices could range from $300k (Non-ETT
 V1.0) to $2M+ (IFMS TE) depending on mod status of avionics platform.

 Demand Rating: CCC




                                               Exhibit E, Page 2 of 3
Case 20-62473-pmb              Doc 27       Filed 06/08/20 Entered 06/08/20 14:12:33 Desc Main
                                           Document     Page 63 of 67
  Thursday, February 27, 2020                                                 VREF Copyright 2020


 ENGINE
 P&W 900lbs TBO 3500
 PW610F

 Average Overhaul $250,000
 IMPORTANT NOTE
 Prices depicted in Vref are averages based on the marketplace from the previous quarter. These average prices may not
 represent a specific serial number. Each serial number is unique. Prices can vary widely due to time, condition, maintenance
 history and equipment.




                                               Exhibit E, Page 3 of 3
Case 20-62473-pmb     Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main
                               Document     Page 64 of 67




                                      Exhibit F

                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


In re:                                     )   Case No. 20-62473-pmb
                                           )
Ascension Air Management, Inc.             )   Chapter 7
                                           )
                    Debtor.                )   Judge Baisier
                                           )
Mason Holland, as Trustee for the          )
Holland Family Trust, and MMT, LLC,        )   Contested Matter
                                           )
                    Movants,               )
v.                                         )
                                           )
S. Gregory Hays, as Chapter 7 Trustee,     )
                                           )
                    Respondent.            )


                               [PROPOSED] ORDER
         This matter came before the Court on the Motion of Mason Holland, as
Trustee for The Holland Family Trust, and MMT, LLC for Relief from the
Automatic Stay, or Alternatively for Adequate Protection (the "Motion").
Based upon the Court's review of the Motion; and sufficient notice having been given
as required by applicable rules; and the Court having jurisdiction to consider the
Motion; and that the Motion is a core matter under 28 U.S.C. § 157(b)(2); and after
due deliberation and sufficient cause appearing thereof, it is hereby
         ORDERED that the Motion is GRANTED (defined terms used in this Order
shall have the meaning assigned to them in the Motion);
         IT IS FURTHER ORDERED that the automatic stay imposed pursuant to 11
U.S.C. § 362 is lifted in its entirety as to the Trust, MMT, and their successors and
Case 20-62473-pmb     Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33     Desc Main
                               Document     Page 65 of 67




assigns, so as to allow them to exercise any and all rights and remedies they may
have against the Aircraft and the Debtor under the Aircraft Loan and Security
Agreement and/or applicable law, including, without limitation, prosecution and
defense of the South Carolina Action, the filing or defending of any third-party claims
or cross-claims, determination of all interests and priorities in the Aircraft, the
enforcement of any and all judgments or settlements arising from or in the South
Carolina Action (whether by trial, mediation, or otherwise), the enforcement of any
and all security interests, the issuance of notices of private or public sale or other
disposition, the conduct of any private or public sale or other disposition, and the
collection, receipt and/or application of any proceeds to satisfy the obligations owed
to the Trust or MMT; and
      IT IS FURTHER ORDERED that the provisions of Bankruptcy Rule 4001(a)(3)
are not applicable to this Order and the Trust and MMT may immediately take any
action contemplated and otherwise permitted in this Order with respect to the
Aircraft, the Debtor and the South Carolina Action.
      So Ordered this __________ day of __________________, 2020



                                        Paul M. Baisier
                                        United States Bankruptcy Judge
Prepared and Presented by:

   /s/Lydia M. Hilton
Lydia M. Hilton
Georgia Bar No. 001810
lhilton@bfvlaw.com
BERMAN FINK VAN HORN, P.C.
3475 Piedmont Road, Suite 1100
Atlanta, Georgia 30305
Ph: 404.261.7711
Fax: 404.233.1943
Counsel for Mason Holland, as Trustee
for the Holland Family Trust, and MMT, LLC
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main
                             Document     Page 66 of 67




                                Distribution List


Ascension Air Management, Inc.              IRS
Attn: Jamail Larkins                        Cincinnati, OH 45999-0038
2447 Field Way NE
Atlanta, GA 30319-4094                      United States Attorney
                                            Northern District of Georgia
Counsel for Debtor                          75 Ted Turner Drive SW, Suite 600
Mike Robl, Esq.                             Atlanta GA 30303-3309
3754 LaVista Road
Suite 250                                   Jamail Larkins
Tucker, GA 30084                            2447 Field Way NE
michael@roblgroup.com                       Atlanta, GA 30319

S. Gregory Hays                             John Probst
Chapter 7 Trustee:                          371 Clear Spring Ct
Suite 555                                   Marietta, GA 30068
2964 Peachtree Road, NW
Atlanta, GA 30326-1085                      Multi Service
ghays@haysconsulting.net                    8600 West 100th St
                                            Overland Park, KS 66210
Counsel for Trustee
Michael J. Bargar                           Region Capital
Arnall Golden Gregory, LLP                  323 Sunny Isles Blvd Suite 501
Suite 2100                                  North Miami Beach, FL 33160
171 17th Street, N.W.
Atlanta, GA 30363                           Air Columbia, LLC
michael.bargar@agg.com                      Air J.P., LLC
                                            Jonathan A. Akins
Aero Specialty                              Schreeder, Wheeler & Flint, LLP
18216 Edison Avenue                         Suite 800
Chesterfield, MO 63005                      1100 Peachtree Street NE
                                            Atlanta, GA 30309
Darrell Mays                                jakins@swfllp.com
c/o John Monahon Esq.
Ste 500, 400 Colony Sq.                     Triple T Holdings, Inc.
1202 Peachtree                              Alan Armstrong
Atlanta, GA 30361                           2900 Chamblee Tucker Road
jmonahon@trusted-counsel.com                Building 5, Ste. 350
                                            Atlanta, GA 30341-4100
Case 20-62473-pmb   Doc 27    Filed 06/08/20 Entered 06/08/20 14:12:33   Desc Main
                             Document     Page 67 of 67




BPAJRNEA Aviation, LLC                      Sutlive Aviation, LLC
Graham Keith Brantley                       TURNER PADGET GRAHAM               &
James C. Joedecke, Jr.                      LANEY, P.A.
Anderson Tate & Carr, P.C.                  Robert P. Mangum
Suite 4000                                  PO Box 1495
1960 Satellite Blvd.                        209 Seventh Street, Third Floor
Duluth, GA 30097                            Augusta, GA 30903
gbrantley@atclawfirm.com                    rmangum@turnerpadget.com
jjoedecke@atclawfirm.com
                                            CLBD Real Estate Holdings, LLC
Executive Visions                           Louis G. McBryan
John M. McGovern                            McBryan, LLC
McGovern Law Firm                           Building B-3, Suite 100
7000 Miller Court East                      6849 Peachtree Dunwoody Road
Norcross, GA 30071                          Atlanta, GA 30328
jmcgovern@mcgovernfirm.com                  lmcbryan@mcbryanlaw.com
